 




EXHITIT 10.1




EXECUTION VERSION




MLA No. RX0583(A)







SECOND AMENDED AND RESTATED MASTER LOAN AGREEMENT







THIS SECOND AMENDED AND RESTATED MASTER LOAN AGREEMENT (this “Agreement”), dated
as of July 31, 2018, is between COBANK, ACB (“CoBank”) and NUVERA
COMMUNICATIONS, INC., a Minnesota corporation (the “Borrower”) and amends and
restates in its entirety the Amended and Restated Master Loan Agreement, dated
as of December 31, 2014, between CoBank and the Borrower, as it previously may
have been amended (the “Prior Agreement”).

NOW, THEREFORE, in consideration of the foregoing, intending to be legally bound
hereby, and in consideration of CoBank making one or more loans to the Borrower,
CoBank and the Borrower agree, and hereby amend and restate the Prior Agreement,
as follows:

Section 1.  Supplements.  In the event the Borrower desires to borrow from
CoBank and CoBank is willing to lend to the Borrower, or in the event CoBank and
the Borrower desire to consolidate any existing loans hereunder, the parties
will enter into a supplement to this Agreement (each, a “Supplement” and,
collectively, the “Supplements”).  Each Supplement will set forth CoBank’s
commitment to make a loan or loans (each, a “Loan” and, collectively, the
“Loans”) to the Borrower, the amount of the Loan(s), the purpose of the Loan(s),
the interest rate or rate options applicable to the Loan(s), the repayment terms
of the Loan(s), and any other terms and conditions applicable to the Loan(s).
 Each Loan will be governed by the terms and conditions contained in this
Agreement and in the Supplement and the Note (as hereinafter defined in Section
3) relating to that Loan.

Section 2.  Availability.  Advances under the Loans will be made available on
any day on which CoBank and the Federal Reserve Banks are open for business (a
“Business Day”) upon the telephonic or written request of an authorized employee
of the Borrower.  Requests for advances under the Loans must be received no
later than 11:00 a.m. Mountain time on the date the advance is desired or at
such earlier date and time as may be specified in the relevant Supplement.
 Advances under the Loans will be made available by wire transfer of immediately
available funds.  Wire transfers will be made to such account or accounts as may
be designated in writing by the Borrower.  In taking actions upon telephonic
requests, CoBank shall be entitled to rely on (and shall incur no liability to
the Borrower in acting upon) any request made by a Person (as hereinafter
defined in Subsection 25(E)) identifying himself or herself as one of the
persons designated in writing by the Borrower to request advances under a Master
Agreement for Cash Management and Transaction Services with CoBank, so long as
any funds advanced are wired to an account previously designated in writing by
the Borrower.

1



--------------------------------------------------------------------------------



 



Section 3.  Notes and Payments.  The Borrower’s obligation to repay the Loans
made under each Supplement shall be evidenced by a promissory note in form and
content acceptable to CoBank (collectively, the “Notes,” and each a “Note”).
 The Borrower is to make each payment which it is required to make under the
terms of this Agreement, each Supplement, each Note, any Interest Rate Agreement
(as hereinafter defined in this Section 3) provided by CoBank and all security
and other instruments and documents relating hereto and thereto (this Agreement,
the Supplements, the Notes, Interest Rate Agreements provided by CoBank, any
instruments or documents related to any cash management or other bank product
provided by CoBank to the Borrower or any other Loan Party (as hereinafter
defined in Subsection 4(A)) and all other instruments, documents and agreements
executed and delivered at any time in connection with the Loans and other
transactions contemplated by this Agreement or any Supplement, including, all
security and guarantee documents described in Section 5 and the Perfection and
Diligence Certificate dated as of the date hereof, collectively, the “Loan
Documents”) by wire transfer of immediately available funds, by check, or by
automated clearing house (ACH) or by other similar cash handling processes as
specified by separate agreement between the Borrower and CoBank. Wire transfers
shall be made to ABA No. 307088754 for advice to and credit of CoBank (or to
such other account as CoBank may direct by notice).  The Borrower shall give
CoBank telephonic notice no later than 11:00 a.m. Mountain time of its intent to
pay by wire. Funds received by wire before 3:00 p.m. Mountain time shall be
credited on the day received and funds received by wire after 3:00 p.m. Mountain
time shall be credited on the next Business Day.  Checks shall be mailed to
CoBank, at P.O. Box 910167, Denver, Colorado 80291-0167 or delivered to CoBank
by overnight service at 1700 Lincoln Street, Lower Level 3, Denver, CO 80274 (or
to such other place as CoBank may direct by notice).  Credit for payment by
check will not be given until the later of:  (A) the day on which CoBank
receives immediately available funds; or (B) the next Business Day after receipt
of the check.  If any date on which a payment is due under any Loan Document is
not a Business Day, then such payment shall be made on the next Business Day and
such extension of time shall be included in the calculation of interest due.  

 

“Interest Rate Agreement” means any interest rate swap, hedge, cap, collar or
similar agreement or arrangement, in form and content acceptable to CoBank,
designed to protect the Borrower against fluctuations in interest rates.

Section 4.  Mandatory Repayments; Application.  

(A)  

Repayments from Asset Dispositions.  The Borrower shall repay the Loans in an
amount equal to all Net Proceeds (as hereinafter defined in this Subsection
4(A)) received by any Loan Party or any Subsidiary of any Loan Party (as such
terms are hereinafter defined in this Subsection 4(A)) that are from any Asset
Disposition (as hereinafter defined in this Subsection 4(A)) in excess of
$500,000 to the extent that such Net Proceeds are not reinvested in equipment or
other assets that are used or useful in the business of a Loan Party or such
Subsidiary within 180 days of receipt by such Loan Party or Subsidiary of such
Net Proceeds, or if any Loan Party shall enter into a contract within such
180-day period pursuant to which such Loan Party agrees to use such Net Proceeds
to purchase equipment or other assets that are used or useful in the business of
such Loan Party or such Subsidiary, then the Net Proceeds must be reinvested in
equipment or other assets that are used or useful in the business of a Loan
Party or such Subsidiary within 360 days of receipt by such Loan Party or
Subsidiary of such Net Proceeds.  All such repayments shall be applied in
accordance with Subsection 4(E).







2



--------------------------------------------------------------------------------





“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, by any Loan Party or any
Subsidiary of a Loan Party of any or all of such Loan Party’s or such
Subsidiary’s assets other than dispositions of assets permitted under clause (i)
- (iii) of Subsection 9(E).

“Loan Party” or “Loan Parties” means the Borrower and any of its wholly-owned
Subsidiaries.

“Net Proceeds” means the cash proceeds received by any Loan Party or any
Subsidiary of a Loan Party from any Asset Disposition, debt or equity issuance
(including insurance proceeds, awards of condemnation, and payments under notes
or other debt securities received in connection with any Asset Disposition), net
of (i) the reasonable costs of such sale, lease, transfer, issuance or other
disposition (including taxes attributable to such sale, lease, transfer,
issuance or other disposition), (ii) amounts applied to repayment of
Indebtedness (as hereinafter defined in Subsection 8(I)(1)), other than
Indebtedness outstanding hereunder, secured by a lien on the asset or property
disposed, and (iii) for Subsidiaries not wholly-owned by a Loan Party, the
percentage equal to the ownership interests of Persons other than such Loan
Party (by way of example, if a Loan Party owns a Subsidiary 95%, who in turn
owns another Subsidiary 80%, and an Asset Disposition occurs at the other
Subsidiary, only 76% (95% of 80%) of the proceeds thereof that would otherwise
have constituted Net Proceeds will constitute Net Proceeds).

“Subsidiary” or “Subsidiaries” means, with respect to any Person of which more
than 50% of the total voting power of shares of stock (or equivalent ownership
or controlling interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more Subsidiaries of that Person or any combination thereof.

(B)  

Mandatory Repayments from Equity Issuances.  Immediately upon receipt of
proceeds from the issuance of any ownership interests in any Loan Party
(excluding Investments among Loan Parties as permitted by Subsection 9(F)) or
any Subsidiary of any Loan Party, or any rights to purchase any such interest,
in each case as permitted by CoBank, the Borrower shall repay the Loans in an
amount equal to the amount of the Net Proceeds received in connection with such
equity issuance.  All such repayments shall be applied in accordance with
Subsection 4(E).  

(C)  

Mandatory Repayments from Debt Incurrence.  Immediately upon receipt of proceeds
from the incurrence of any additional Indebtedness by any Loan Party or any
Subsidiary of any Loan Party, except Indebtedness expressly permitted pursuant
to Subsection 9(A), the Borrower shall repay the Loans in an amount equal to the
amount of the Net Proceeds received in connection with such debt incurrence.
 All such repayments shall be applied in accordance with Subsection 4(E).



3





--------------------------------------------------------------------------------





 

(D)  

Mandatory Repayments from Aggregate Outstanding Amount.  If at any time the
aggregate outstanding amount of advances under any revolving Loan exceeds such
revolving Loan commitment, Borrower shall repay promptly such revolving Loan in
an amount at least sufficient to reduce the aggregate principal balance of such
revolving Loan then outstanding to the amount of the revolving Loan commitment
and until such repayment is made CoBank shall not be obligated to make any
additional advances under any Loan.

(E)  

Application of Repayments; Related Interest and Surcharge Payments.  Unless
otherwise provided in any Supplement, all repayments made pursuant to Section
4(A) through (D) will be applied first pro rata to all term Loans, based upon
the principal amount then outstanding, and then pro rata to all revolving Loans,
based upon the principal amount of the Commitments (as defined in the
Supplements evidencing the revolving Loans).  All term Loan repayments made
pursuant to Section 4(A) through (D) will be applied to principal installments
in the inverse order of their maturity and to such portions or Portions (as
defined in the Supplements evidencing the term Loans) of the term Loans as the
Borrower specifies in writing or, in the absence of such direction, as CoBank
specifies, and all repayments on revolving Loans will be applied to such
Portions (as defined in the Supplements evidencing the revolving Loans) of the
revolving Loans as the Borrower specifies in writing or, in the absence of such
direction, as CoBank specifies.  All term Loan repayments made pursuant to
Section 4(F) will be applied to principal installments in the inverse order of
their maturity and to such portions or Portions (as defined in the Supplements
evidencing the term Loans) of the term Loans as the Borrower specifies in
writing, and all repayments on revolving Loans pursuant to Section 4(F) will be
applied to such Portions (as defined in the Supplements evidencing the revolving
Loans) of the revolving Loans as the Borrower specifies in writing. The
Commitments (as defined in the Supplements evidencing the revolving Loans) also
will be permanently reduced to the extent and in the amount that the Borrower is
required, pursuant to this Section 4, to apply mandatory repayments to be made
pursuant to this Section 4 (whether or not any advances are then outstanding and
available to be repaid thereunder) to revolving Loans, in the inverse order of
the Commitment Adjustment Dates (as defined in the Supplements evidencing the
revolving Loans).  If any revolving Loan does not have a Commitment Adjustment
Date, the Maturity Date (as defined in such Supplement) of such revolving Loan
shall be deemed its Commitment Adjustment Date for the purpose of the proceeding
sentence.  All reductions provided for in this Section 4 will be in addition to
any voluntary reductions and all scheduled reductions and, accordingly, may
result in the termination of the Commitments prior to the Maturity Dates (as
such terms are defined in the Supplements evidencing the revolving Loans).  All
repayments required under this Section 4 are to be accompanied by payment of all
applicable Surcharges (as defined in the Supplements evidencing the Loans) and
accrued interest on the amount repaid.

(F)  

Prepayment and Surcharge.  The Borrower may (i) on one Business Day’s prior
written notice prepay in full or in part any Portion of the Loan accruing
interest at a variable rate of interest and (ii) on three Business Days’ prior,
irrevocable written notice, prepay in full or in part any Portion of the Loan
accruing interest at a fixed rate option.  Notwithstanding the foregoing, in
connection with the Borrower repaying or prepaying any amount accruing interest
pursuant to a fixed rate option (whether such payment is made voluntarily, as a
result of an acceleration, or otherwise), the Borrower must also pay a Surcharge
as defined in the Supplements evidencing the Loans.



4



--------------------------------------------------------------------------------





(G)  

Increased Costs.

(1)

Increased Costs Generally.  If any change in Law occurring after the date hereof
shall (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by
CoBank; (ii) subject CoBank to any taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on CoBank or the
London interbank market any other condition, cost or expense (other than taxes)
affecting this Agreement or any Loan; and the result of any of the foregoing
shall be to increase the cost to CoBank of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to reduce the amount of any sum received or receivable by CoBank hereunder
(whether of principal, interest or any other amount) then, upon request of
CoBank, the Borrower will pay to CoBank such additional amount or amounts as
will compensate CoBank for such additional costs incurred or reduction suffered;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in Law”, regardless of the date enacted, adopted or issued.

(2)

Capital Requirements.  If CoBank determines that any change in Law affecting
CoBank or any lending office of CoBank, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
CoBank’s capital as a consequence of this Agreement, any Commitment (as defined
in the Supplements evidencing the revolving Loans) or the Loans made by CoBank,
to a level below that which CoBank could have achieved but for such change in
Law (taking into consideration CoBank’s policies with respect to capital
adequacy), then from time to time the Borrower will pay to CoBank such
additional amount or amounts as will compensate CoBank for any such reduction
suffered; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in Law”, regardless of the date enacted, adopted or issued.

(3)

Certificates for Reimbursement.  A certificate of CoBank setting forth the
amount or amounts necessary to compensate CoBank as specified in clauses (1) and
(2) of this Subsection 4(G) and delivered to the Borrower shall be conclusive
absent manifest error.  The Borrower shall pay CoBank the amount shown as due on
any such certificate within ten days after receipt thereof.



5



--------------------------------------------------------------------------------









(4)

Delay in Requests.  Failure or delay on the part of CoBank to demand
compensation pursuant to this Subsection 4(G) shall not constitute a waiver of
CoBank’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate CoBank pursuant to this Subsection 4(G) for any
increased costs incurred or reductions suffered more than six months prior to
the date that CoBank notifies the Borrower of the change in Law giving rise to
such increased costs or reductions, and of CoBank’s intention to claim
compensation therefor (except that, if the change in Law giving rise to such
increased costs or reductions is retroactive, then the six month period referred
to above shall be extended to include the period of retroactive effect thereof).

(H)  

Additional Provisions Regarding LIBOR Options.

(1)

Unavailability.  If, prior to the first day of any Interest Period (as defined
in the Supplements evidencing the Loans) for any Loan bearing interest at a
fixed rate option calculated on the basis of LIBOR (as defined in the
Supplements evidencing the Loans), CoBank shall have determined, in its sole
discretion, that (i) adequate and reasonable means do not exist for ascertaining
LIBOR for such Interest Period, or (ii) CoBank’s cost to fund balances bearing
interest at such fixed rate option (as determined by CoBank in its reasonable
discretion) increases beyond any corresponding increase in LIBOR or decreases
less than any corresponding decrease in LIBOR, CoBank shall, as soon as
practicable thereafter, give notice of such determination to the Borrower.  In
the event of any such determination under the foregoing clauses (i) or (ii),
until CoBank shall have advised the Borrower that the circumstances giving rise
to such notice no longer exist, (a) any request by the Borrower for Loans
bearing interest at any such fixed rate option shall be deemed to be a request
for a Loan bearing interest at a variable rate option, (b) any request by the
Borrower for a Loan to be converted into or continued as a Loan bearing interest
at such fixed rate option shall be deemed to be a request for such Loan to be
converted into or continued as a Loan bearing interest at a variable rate
option, and (c) any Loans that were to be converted into or continued as Loans
bearing interest at such fixed rate option on the first day of an Interest
Period shall be converted into or continued as Loans bearing interest at a
variable rate option.  Until such notice has been withdrawn by CoBank, no
further Loans bearing interest at any such fixed rate option shall be made or
continued as such, nor shall the Borrower have the right to convert any Loan
bearing interest at a variable rate option or at a fixed rate option not
calculate on the basis of LIBOR to a Loan bearing interest at such a fixed rate
option.

(2)

Illegality.  Notwithstanding any other provision of this Agreement, in the event
that on or after the date of this Agreement any change in Law shall make it
unlawful for CoBank to make or maintain the Loans bearing interest at a fixed
rate option calculated on the basis of LIBOR, then CoBank shall promptly notify
the Borrower thereof, following which (i) the ability of the Borrower to elect
such fixed rate option shall be suspended until such time as CoBank may again
make and maintain the Loans bearing interest at such fixed rate option and (ii)
if such Law shall so mandate, the Loans bearing interest at such fixed rate
option shall be converted to Loans bearing interest at a variable rate option by
the Borrower on or before such date as shall be mandated by such Law, and the
Borrower shall pay any accrued and unpaid interest and any prepayment surcharges
as described in Subsection 4(F) and the Supplements evidencing the Loans.



6

--------------------------------------------------------------------------------



 

Section 5.  Security.

(A)  

The Borrower’s obligations under this Agreement, the Notes, the Supplements, any
Interest Rate Agreements provided by CoBank and the other Loan Documents are
secured by a statutory first lien on all equity which the Borrower may now own
or hereafter acquire or be allocated in CoBank.

(B)  

In addition, except as otherwise provided in the Supplements, the Borrower’s
obligations and the other Loan Parties’ obligations under this Agreement, the
Notes, the Supplements, any Interest Rate Agreement with CoBank and the other
Loan Documents are guaranteed by that certain Second Amended and Restated
Continuing Guaranty (the “Continuing Guaranty”), dated as of even date herewith,
made by the Borrower, Western Telephone Company (“WTC”), Peoples Telephone
Company (“PTC”), Hutchinson Telephone, Hutchinson Cellular, Inc. (“Hutchinson
Cellular”), Hutchinson Telecommunications, Inc. (“Hutchinson Telecom”), Sleepy
Eye Telephone Company (“Sleepy Eye”), Tech Trends, Inc. (“Tech Trends”),
Scott-Rice Telephone Co. (“SRT”) and each additional Subsidiary of the Borrower
which hereafter becomes a party thereto (collectively, the “Guarantors”) in
favor of CoBank.

(C)  

Furthermore, except as otherwise provided in the Supplements, the Borrower’s
obligations under this Agreement, the Note, any Interest Rate Agreement with
CoBank and the other Loan Documents and the Guarantors’ obligations under the
Continuing Guaranty and the other Loan Documents are secured by that certain
Second Amended and Restated Pledge and Security Agreement (the “Pledge and
Security Agreement”), dated as of even date herewith, made by the Borrower and
the Guarantors in favor of CoBank, pursuant to which the Loan Parties party
thereto have granted to CoBank a first priority security interest in
substantially all of their now owned or hereafter acquired tangible and
intangible personal property.

7



--------------------------------------------------------------------------------



 

(D)  

 In addition, except as otherwise provided in the Supplements, the Borrower’s
obligations under this Agreement, the Notes, the Supplements, the Interest Rate
Agreements provided by CoBank and the other Loan Documents are secured by (i)
that certain Second Amended and Restated Real Estate Mortgage, Assignment of
Rents and Profits, Security Agreement and Fixture Financing Statement, dated as
of the date hereof, by the Borrower in favor of CoBank, to be recorded in Brown,
Nicollet and Redwood Counties, Minnesota (as the same may be amended, modified,
supplemented, extended or restated from time to time, the “Borrower Mortgage”),
(ii) that certain Second Amended and Restated Real Estate Mortgage, Assignment
of Rents and Profits, Security Agreement and Fixture Financing Statement, dated
as of the date hereof, by WTC in favor of CoBank, to be recorded in Brown and
Redwood Counties, Minnesota (as the same may be amended, modified, supplemented,
extended or restated from time to time, the “WTC Mortgage”), (iii) that certain
Second Amended and Restated Real Estate Mortgage and Security Agreement, dated
as of the date hereof, by PTC in favor of CoBank, to be recorded in Cherokee
County, Iowa (as the same may be amended, modified, supplemented, extended or
restated from time to time, the “PTC Mortgage”), (iv) that certain Second
Amended and Restated Real Estate Mortgage, Assignment of Rents and Profits,
Security Agreement and Fixture Financing Statement, dated as of the date hereof,
by Hutchinson Telephone in favor of CoBank, to be recorded in McLeod County,
Minnesota (as the same may be amended, modified, supplemented, extended or
restated from time to time, the “Hutchinson Telephone Mortgage”), (v) that
certain Second Amended and Restated Real Estate Mortgage, Assignment of Rents
and Profits, Security Agreement and Fixture Financing Statement, dated as of the
date hereof, by Hutchinson Telecom in favor of CoBank, to be recorded in Meeker
County, Minnesota (as the same may be amended, modified, supplemented, extended
or restated from time to time, the “Hutchinson Telecom Mortgage”), (vi) that
certain Second Amended and Restated Real Estate Mortgage, Assignment of Rents
and Profits, Security Agreement and Fixture Financing Statement, dated as of the
date hereof, by Sleepy Eye in favor of CoBank, to be recorded in Brown County,
Minnesota (as the same may be amended, modified, supplemented, extended or
restated from time to time, the “Sleepy Eye Mortgage”), and (vii) that certain
Real Estate Mortgage, Assignment of Rents and Profits, Security Agreement and
Fixture Financing Statement, dated the date hereof, by SRT in favor of CoBank,
to be recorded in Scott and Rice Counties, Minnesota (as the same may be
amended, modified, supplemented, extended or restated from time to time, the
“SRT Mortgage”; the Borrower Mortgage, WTC Mortgage, PTC Mortgage, the
Hutchinson Telephone Mortgage, the Hutchinson Telecom Mortgage, the Sleepy Eye
Mortgage, the SRT Mortgage and any other mortgage, deed of trust or similar
instrument granted by any Loan Party in favor of CoBank to secure the
obligations of the Loan Parties under the Loan Documents, collectively, the
“Mortgages”), pursuant to which the applicable Loan Party has granted CoBank a
first priority security interest in certain real property.







(E)  

The Borrower agrees, and agrees to cause each other Loan Party (including any
Person which becomes a direct or indirect, wholly-owned Subsidiary of any Loan
Party after the date hereof), to take such steps, including the execution and
filing and recordation of a joinder to the Continuing Guaranty and the Pledge
and Security Agreement (or if such wholly-owned Subsidiary is prohibited by any
applicable PUC (as hereinafter defined in Subsection 12(C)) from joining the
Continuing Guaranty and/or the Pledge and Security Agreement, a negative pledge
agreement), other continuing guarantees, security agreements, financing
statements, irrevocable stock powers, collateral assignments and deposit account
control agreements, and amendments to any of the foregoing, and such other
instruments and documents as CoBank may from time to time reasonably require to
enable CoBank to obtain, perfect and maintain its security interests in such
property and the payment of any applicable documentary stamp or similar taxes.
 Furthermore, the Borrower agrees, and agrees to cause each other Loan Party
(including any Person which becomes a direct or indirect, wholly-owned
Subsidiary of any Loan Party after the date hereof) to take such steps,
including the execution and recordation and filing of any mortgages, mortgage
agreements, or any fixture filings, and amendments to the foregoing, and such
other instruments and documents as CoBank may reasonably request from time to
time to enable CoBank to obtain, perfect, and maintain a lien on any real
property interests of such Person as CoBank shall determine in its reasonable
discretion, and the payment of any applicable mortgage recording tax,
documentary stamp taxes or similar taxes.



8





--------------------------------------------------------------------------------





 

Section 6.  Conditions Precedent.

(A)  

Conditions to Initial Supplement.  CoBank’s obligation to extend credit under
the initial Supplement is subject to the condition precedent that CoBank
receives, in form and substance satisfactory to CoBank, each of the following:

(1)

This Agreement, Etc.  A duly executed original of this Agreement and all
instruments and documents contemplated hereby.

(2)

Cash Management Agreement.  A duly completed and executed original of a CoBank
Master Agreement for Cash Management and Transaction Services.

(3)

Security.  (i) A duly executed original of each of the security documents
required by Section 5, and (ii) such evidence as CoBank shall require that all
steps required by CoBank to enable CoBank to obtain and perfect its lien on the
security have been taken and that such lien has the priority contemplated by
this Agreement.

(4)

Corporate Structure.  Evidence of satisfactory corporate and capital structure
of the Loan Parties and their respective Subsidiaries, to be determined in
CoBank’s reasonable discretion.

(5)

Perfection and Diligence Certificate.  A duly completed and executed Perfection
and Diligence Certificate, dated as of the date hereof, executed by the Loan
Parties in favor of CoBank, in form and content approved by CoBank.

(6)

Closing of Acquisition.  Evidence satisfactory to CoBank that (i) the
Acquisition has been, or immediately following the disbursement of the proceeds
of the Loans on the Closing Date (as defined in that certain Fourth Supplement
to the Second Amended and Restated Master Loan Agreement, dated as of even date
herewith, between the Borrower and CoBank (the “Fourth Supplement”)) will be,
consummated in accordance with the terms and conditions of the Acquisition
Agreement in the form certified to under Subsection 8(B) of the Fourth
Supplement and (ii) all consents and approvals of any Governmental Authority
which are necessary for, or required as a condition of, the closing of the
Acquisition have been obtained and are in full force and effect.

“Acquisition” means the acquisition by the Borrower of all the issued and
outstanding capital stock of Scott-Rice Telephone Co. (“SRT”) pursuant to the
terms of the Acquisition Agreement.

“Acquisition Agreement” means that certain Stock Purchase Agreement, dated as of
February 22, 2018, by and among the Borrower, SRT and Allstream Business US,
LLC.

(7)

Termination of Other Existing Indebtedness.  Evidence satisfactory to CoBank
that (A) all outstanding Indebtedness of the Loan Parties, including any
Indebtedness in connection with the Acquisition, has been, or immediately
following the disbursement of the proceeds of the Loan under the Fourth
Supplement on the Closing Date will be, fully paid, satisfied and discharged,
other than Indebtedness permitted pursuant to Subsection 9(A), and (B) any and
all mortgages, deeds of trust, pledges, liens (including the lien of an
attachment, judgment, or execution), security interests, or other encumbrances
of any kind upon any of such Loan Party’s property, real or personal, have been,
or immediately following the disbursement of the proceeds of the Loan under the
Fourth Supplement on the Closing Date will be, terminated, other than as
permitted pursuant to Subsection 9(B).



9



--------------------------------------------------------------------------------



 

(8)

Real Estate Deliverables.  (i) legal descriptions of each parcel of real
property subject to a Mortgage; (ii) an ALTA title insurance policy insuring
CoBank (including such endorsements as CoBank may reasonably require), insuring
each Mortgage as a valid first priority lien upon the property subject to such
Mortgage, subject only to liens permitted pursuant to Subsection 9(B) which have
first priority by operation of law; (iii) to the extent requested by CoBank,
completed environmental questionnaires in the form provided by CoBank, or
acceptable Phase I environmental audits; and (iv) evidence that the Loan Parties
have taken all actions required under the Laws applicable to properties subject
to a Mortgage and located in a “special flood hazard area” as defined by the
Federal Emergency Management Area and/or requested by CoBank to assist in
ensuring that CoBank is in compliance with such Laws applicable to such
properties.

(9)

Solvency Certificate. That CoBank receives a certificate as to the compliance of
each Loan Party with the representations and warranties set forth in Subsection
7(X).

(B)  

Conditions to Each Supplement. CoBank’s obligations, if any, to extend credit
under each Supplement, including the initial Supplement, is subject to the
conditions precedent that CoBank receive, in form and content reasonably
satisfactory to CoBank, each of the following:

(1)

Supplement.  A duly executed original of such Supplement and all other
instruments and documents contemplated by such Supplement.

(2)

Evidence of Authority.  Such certified board, member, manager or partner
resolutions, evidence of incumbency, and other evidence that CoBank may require
that such Supplement and all other instruments and documents executed in
connection therewith, and, in the case of the initial Supplement, this Agreement
and all instruments and documents executed in connection herewith, have been
duly authorized and executed.

(3)

Consents and Approvals.  Such evidence as CoBank may reasonably require that all
required consents and approvals of any Governmental Authority (as hereinafter
defined in Subsection 7(D)) or third-party which are necessary for the validity
or enforceability of any of the Loan Documents or for the consummation of any of
the transactions contemplated thereby have been obtained and are in full force
and effect.



10



--------------------------------------------------------------------------------



 

(4)

License, Etc.  Such evidence as CoBank may reasonably require that all
franchises, licenses, certificates, permits, orders, consents, authorizations,
approvals and the like, including all Telecommunications Licenses (as
hereinafter defined in Subsection 7(R)) (collectively, the “Licenses”) which are
necessary for the operation of the business of each of the Loan Parties and
their respective Subsidiaries have been obtained and are in full force and
effect, which if not obtained and maintained, could reasonably be expected to
have a Material Adverse Effect.

(5)

Fees and Other Charges.  Payment of all fees and other charges provided for
herein or in such Supplement which are due.

(6)

Insurance.  Such evidence as CoBank may require that the Loan Parties and their
Subsidiaries are in compliance with Subsection 8(D).

(7)

Evidence of Perfection.  Such evidence as CoBank may require that CoBank has a
duly perfected first-priority security interest in all collateral contemplated
by this Agreement and such Supplement.

(8)

Opinions of Counsel.  Opinions of counsel (who shall be acceptable to CoBank) to
the Borrower and any other party to the Loan Documents (other than CoBank)
relating to such Supplement acceptable to CoBank.

(9)

Additional Security and Guaranties.  A duly executed copy of any additional
security documents or guaranties required by Section 5 or by such Supplement.

(C)  

Conditions to Each Advance. CoBank’s obligation under each Supplement to make
any Loan or advance to the Borrower thereunder is subject to the further
conditions set forth in such Supplement and the following conditions precedent:

(1)

Representations and Warranties.  That the representations and warranties of the
Borrower, the other Loan Parties and any other party to any Loan Document (other
than CoBank) contained in this Agreement, any Supplement and any other Loan
Document be true and correct in all material respects on and as of the date of
such advance, as though made on and as of such date (and the request (regardless
of form) for each Loan or advance shall be deemed a remaking of such
representations and warranties as of such date by such parties).

(2)

Events of Default.  That no Event of Default (as hereinafter defined in Section
10) or event which solely with the giving of notice and/or the passage of time
could reasonably be expected to become an Event of Default hereunder (a
“Potential Default”), shall have occurred and be continuing.

(3)

Material Adverse Effect.  Since December 31, 2017, there shall not have occurred
any event or condition affecting the Loan Parties or any of their respective
Subsidiaries, which individually or in the aggregate has had or could reasonably
be expected to have a Material Adverse Effect.



11



--------------------------------------------------------------------------------



 

(4)

Other Information.  That CoBank receive such other information regarding the
condition, financial or otherwise, and operations of the Borrower, the other
Loan Parties, any Subsidiary of any Loan Party and any other party to any Loan
Document (other than CoBank) as CoBank shall request and such other opinions,
certificates or documents as CoBank shall request.

Section 7.  Representations and Warranties.  The execution by the Borrower of
each Supplement and each request for an advance thereunder constitutes a
representation and warranty to CoBank that:

(A)  

Application.  Each representation and warranty and all other information set
forth in any application, any Loan Document or other document submitted in
connection with, or to induce CoBank to enter into, such Supplement is correct
in all material respects as of the date of the Supplement or request for
advance, except for representations and warranties that are date-specific, which
shall be correct in all material respects as of the reference date.

(B)  

Disclosure.  No representation or warranty of the Borrower contained in this
Agreement, the financial statements referred to in Subsection 7(F), any other
document, certificate or written statement furnished to CoBank by or on behalf
of any Loan Party or any Subsidiary of any Loan Party for use in connection with
the Loan Documents contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances in which the same were
made.



(C)  

Organization; Powers; Etc.  Each Loan Party and each Subsidiary of any Loan
Party (i) is duly incorporated, organized, or formed (as applicable), validly
existing, and in good standing under the Laws (as hereinafter defined in this
Subsection 7(C)) of its state of incorporation, organization or formation (as
applicable); (ii) is duly qualified to do business and is in good standing in
each jurisdiction in which the character of its properties or the nature of its
business requires such qualification, except where failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect (as
hereinafter defined in this Subsection 7(C)); (iii) has all requisite legal and
corporate, partnership or limited liability company power (as applicable) to own
and operate its assets and to carry on its business and to enter into and
perform its obligations under the Loan Documents to which it is a party; and
(iv) has duly and lawfully obtained and maintained all Licenses which are
necessary in the conduct of its business, or which may be otherwise required by
Law, which if not obtained and maintained, could reasonably be expected to have
a Material Adverse Effect.

“Laws” means any applicable law (including common law), constitution, statute,
treaty, regulation, enabling legislation, rule, ordinance, ruling, order
(including executive and judicial), injunction, writ, decree, bond, judgment,
authorization or approval, lien or award by or settlement agreement with any
Governmental Authority applicable to any Person or the properties of any Person
(including the Licenses).



12



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means a material adverse effect upon (a) the condition
(financial or otherwise), operations, properties or business of any Loan Party,
any Subsidiary of any Loan Party, or any guarantor of the Borrower’s obligations
hereunder, (b) the ability of any Loan Party to perform its obligations under
the Loan Documents or any guarantor of the Borrower’s obligations hereunder to
which it is a party, (c) the rights and remedies of CoBank under the Loan
Documents, or (d) the enforceability, validity or priority of the liens and
security interests granted to CoBank pursuant to the terms of the Loan
Documents.



(D)  

Due Authorization; No Violations; Etc.  The execution and delivery by each Loan
Party of, and the performance by each Loan Party of its obligations under, the
Loan Documents to which it is a party have been duly authorized by all requisite
corporate, partnership or limited liability company action (as applicable) and
do not and will not (i) violate its articles or certificate of incorporation,
articles or certificate of organization or articles or certificate of formation
(as applicable), its bylaws, partnership agreement or operating agreement (as
applicable), any provision of any Law of any Governmental Authority (as
hereinafter defined in this Subsection 7(D)), any agreement or any indenture,
mortgage, or other instrument to which any Loan Party is a party or by which any
Loan Party, any Subsidiary of any Loan Party, or its respective properties are
bound, or (ii) be in conflict with, result in a breach of, or constitute with
the giving of notice or lapse of time, or both, a default under any such
agreement, indenture, mortgage, or other instrument.  All actions on the part of
the shareholders, partners, managers or members (as applicable) of each Loan
Party necessary in connection with the execution and delivery by such Loan Party
of, and the performance by each Loan Party of its obligations under, the Loan
Documents to which it is a party have been taken and remain in full force and
effect.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including the Securities and Exchange Commission, FCC and PUC.
 “FCC” means the Federal Communications Commission.  “PUC” means any state,
provincial or other local public utility commission, local franchising
authority, or similar regulatory agency or body that exercises jurisdiction over
the rates or services or the ownership, construction or operation of any
Communications System (and its related facilities) or over any Persons who own,
construct or operate a Communications System, in each case by reason of the
nature or type of the business subject to regulation and not pursuant to Laws of
general applicability to Persons conducting business in any such jurisdiction.
 “Communications System” means a system or business providing voice, data or
video transport, connection, monitoring services, or other communications and/or
information services (including cable television), through any means or medium,
and the provision of facilities, marketing, management, technical and financial
(including call rating) or other services to companies providing such transport,
connection or monitoring services or constructing, creating, developing or
marketing communications-related network equipment, software and other devices
for use in the business described above.



13



--------------------------------------------------------------------------------



 

(E)  

Binding Agreement. Each of the Loan Documents to which each Loan Party is a
party is, or when executed and delivered will be, the legal, valid, and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, subject only to limitations on enforceability imposed by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, or similar
Laws affecting creditors’ rights generally, and (ii) general equitable
principles.

(F)  

Financial Statements, Budgets, Projections, Etc. All financial statements of any
Person submitted to CoBank in connection with, or to induce CoBank to enter
into, this Agreement or any Supplement or any other Loan Document fairly and
fully present the financial condition of such Person in all material respects
and the results of such Person’s operations for the periods covered thereby, and
are prepared in accordance with generally accepted accounting principles
(“GAAP”) consistently applied, except, in the case of any unaudited financial
statements, the omission of footnotes and, in the case of any interim financial
statements, normal year-end adjustments.  As of the date of such financial
statements, there were no material liabilities of such Person, fixed or
contingent, not reflected in such financial statements or the notes thereto.
 Since the date of such financial statements, there has been no material adverse
change in the financial condition or operations of such Person.  All budgets,
projections, feasibility studies, and other documentation submitted by any Loan
Party, any Subsidiary of any Loan Party, or any guarantor of the Borrower’s
obligations hereunder to CoBank in connection with, or to induce CoBank to enter
into, or make, this Agreement, any Supplement, any other Loan Document or any
advance are based upon assumptions that are reasonable and realistic, and as of
the date of this Agreement, such Supplement, such other Loan Document or such
request for advance, no fact has come to light, and no event or transaction has
occurred, which would cause any such assumption not to be reasonable or
realistic.

(G)  

Consents and Approvals.  Except as contemplated in Section 19, no License of any
Governmental Authority or of any party to any agreement to which any Loan Party
is a party or by which it, any of its Subsidiaries or any of its respective
property may be bound or affected, is necessary at the time this representation
is being made or remade in connection with the project, acquisition or other
activity being financed by such Supplement, the execution, delivery, performance
or enforcement of the Loan Documents or the creation and perfection of the liens
and security interests granted thereby, except as such have been obtained and
are in full force and effect or which are required in connection with the
enforcement of or exercise of remedies under any Loan Document.

(H)  

Compliance.  Each Loan Party is in compliance with all of the terms of the Loan
Documents to which it is a party and no Event of Default or Potential Default
exists.

(I)  

Compliance with Laws.  Each Loan Party and each Subsidiary of any Loan Party is
in compliance in all material respects with all Laws, the failure to comply with
which could reasonably be expected to have a Material Adverse Effect.



14



--------------------------------------------------------------------------------






 

(J)  

Environmental Compliance.  Without limiting the provisions of Subsection 7(I):

(1)

 all property owned by any Loan Party or any Subsidiary of any Loan Party and
all operations conducted by any Loan Party or any Subsidiary of any Loan Party
are in compliance in all material respects with all Environmental Laws (as
hereinafter defined in this Subsection 7(J));

(2)

to the Borrower’s knowledge, no Hazardous Substance (as hereinafter defined in
this Subsection 7(J)) has been released onto or disposed of or is otherwise
present in, on, under, over, at, about or from any property owned by any Loan
Party or any Subsidiary of any Loan Party;  

(3)

no investigations, inquiries, orders, hearings, liens, claims, actions or other
proceedings by or before any Governmental Authority or third-party claims are
pending or threatened in connection with any violation of Environmental Laws
with respect to any property owned by any Loan Party or any Subsidiary of any
Loan Party; and

(4)

other than as described in Schedule 7(J), there are no underground storage tanks
of any kind or character, whether empty or containing substances or any nature,
located on or under any property owned by any Loan Party or any Subsidiary of
any Loan Party and any and all aboveground storage tanks located on any property
owned by any Loan Party or any Subsidiary of any Loan Party are in compliance
with all Environmental Laws, and to Borrower's knowledge after due
investigation, all underground storage tanks that have ever been located on or
under any such property have been removed in compliance with Environmental Laws
existing at the time of removal.

“Environmental Laws” means any and all laws, statutes, regulations, ordinances,
rules, codes,  judgments, decrees, orders, guidance documents, or other legally
enforceable requirements now or hereafter in effect of any federal, state,
municipal or local Governmental Authority relating to (i) pollution or
protection of human health or the environment, including the air, water, land,
or natural resources; (ii) exposure of persons or property to Hazardous
Substances; or (iii) the generation, use, handling, treatment, storage,
disposal, arrangement for disposal, and transportation of harmful and
deleterious substances.  

“Hazardous Substance” means  (i) any petroleum or petroleum products, natural
gas, or natural gas products, radioactive materials, asbestos, lead, urea
formaldehyde foam insulation, transformers or other equipment that contains
dielectric fluid containing levels of polychlorinated biphenyls (PCBs) and radon
gas; (ii) any chemical, material, waste or substance defined, listed, classified
or described as “hazardous substance,” “hazardous waste,” “regulated substance,”
“solid waste,” “hazardous material,” “extremely hazardous waste,” “restricted
hazardous waste,” “toxic substance,” “toxic pollutant,” “contaminant,” or
“pollutant” under any Environmental Laws; and (iii) any material, waste or
substance which is in any way regulated as hazardous or toxic or actually or
potentially causing damage or injury to human health or the environment by any
Governmental Authority.



15



--------------------------------------------------------------------------------






 

(K)  

Litigation.  There is no pending legal, arbitration, or governmental action or
proceeding to which any Loan Party is a party or to which any of its respective
Subsidiaries or its respective properties are subject which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect, and
to the best of the Borrower’s knowledge, no such action or proceeding is
threatened or contemplated.

(L)  

Principal Place of Business; Records.  The principal place of business and chief
executive office of the Borrower and the place where the records required by
Subsection 8(F) are kept is at the address of the Borrower shown in Section 15.

(M)  

Employee Benefit Plans.  Each Benefit Plan is maintained and operated in
compliance in all material respects with its terms and applicable Law, and each
of the Loan Parties and each of the Subsidiaries of the Loan Parties is in
compliance in all material respects with the terms of each Benefit Plan and
applicable Law, the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.

“Benefit Plan” means any plan, agreement, policy or other arrangement providing
employee or fringe benefits to any current or former director, officer,
employee, leased employee or independent contractor with respect to which any of
the Loan Parties, any Subsidiary of the Loan Parties or any other guarantor of
the Borrower’s obligations hereunder has or could have any liability.

(N)  

Taxes.  Each Loan Party and each Subsidiary of any Loan Party has filed or
caused to be filed prior to delinquency all federal, state and local tax returns
that are required to be filed, and has paid and shall continue to pay when due
all taxes as shown on such returns, and has paid and shall continue to pay when
due all other taxes, assessments and governmental charges or levies upon it and
its property, income, profits and assets which are due and payable, except where
the payment of such tax, assessment, government charge or levy is being
contested in good faith and by appropriate proceedings and adequate reserves in
compliance with GAAP have been set aside on such Loan Party’s or such
Subsidiary’s books therefor.

(O)  

Investment Company Act.  No Loan Party and no Subsidiary of any Loan Party is an
“investment company” as that term is defined in, or is otherwise subject to
regulation under, the Investment Company Act of 1940, as amended.  

(P)  

Use of Proceeds.  The funds to be borrowed under this Agreement and each
Supplement will be used only as contemplated thereby.  No part of such funds
will be used to purchase any “margin securities” or otherwise in violation of
the regulations of the Federal Reserve System or in violation of any other Law.

(Q)  

Subsidiaries; Investments.  Each of the Loan Parties and each of the
Subsidiaries of the Loan Parties has no Subsidiaries other than as set forth on
Schedule 7(Q) and Annex A to the Pledge and Security Agreement and no
Investments (as hereinafter defined in Subsection 9(F)) other than as permitted
in Subsection 9(F).  Each of the Loan Parties and each of the Subsidiaries of
any Loan Party is the registered and beneficial owner of the specified
percentage of the shares of issued and outstanding capital stock or other equity
interests of each of its Subsidiaries as set forth on Schedule 7(Q) and Annex A
to the Pledge and Security Agreement, which stock and other equity interests are
owned free and clear of all liens (other than liens and security interests
permitted by Subsection 9(B)), warrants, options, rights to purchase, rights of
first refusal and other interests of any Person other than CoBank.  The stock or
other equity interests of each Loan Party and each Subsidiary of any Loan Party
has been duly authorized and validly issued and is fully paid and
non-assessable.



16



--------------------------------------------------------------------------------






 

(R)  

Licenses; Permits; Etc.  Each Loan Party and each Subsidiary of any Loan Party
is the valid holder of all Licenses which are material to the conduct of its
business or which may be required by Law, including all Telecommunications
Licenses (as hereinafter defined in this Subsection 7(R)), and all such Licenses
are in full force and effect.

“Telecommunications Licenses” means any cable television franchise or any
landline telephone, or cellular telephone, microwave, personal communications or
other telecommunications or similar license, authorization, registration,
certificate, waiver, certificate of compliance, franchise, approval, material
filing, exemption, order, or permit now or hereafter granted or issued by the
FCC or any applicable PUC or other Governmental Authority.

(S)  

Indebtedness, Etc.  No Loan Party and no Subsidiary of any Loan Party has
incurred, assumed or allowed to exist, directly or indirectly, any indebtedness
or liabilities except as permitted pursuant to Subsection 9(A) or any guaranty,
surety or other contingent obligation except as permitted pursuant to Subsection
9(C).

(T)  

Title to Properties.  Each Loan Party and each Subsidiary of any Loan Party has
such title or leasehold interest in and to the real property owned or leased by
it as is necessary or desirable to the conduct of its business and valid and
legal title or leasehold interest in and to all of its personal property,
including those reflected on the financial statements of the Borrower delivered
pursuant to Subsection 8(H), except those which have been disposed of by such
Loan Party or such Subsidiary subsequent to the date of such delivered financial
statements which dispositions have been in the ordinary course of business or as
otherwise expressly permitted hereunder.

(U)  

Material Contracts.  Each Loan Party and each Subsidiary of any Loan Party has
performed all of its material obligations under all Material Contracts and, to
the best knowledge of the Borrower, each other party thereto is in compliance
with each such Material Contract (as hereinafter defined in this Subsection
7(U)).  Each such Material Contract is in full force and effect in accordance
with the terms thereof.

“Material Contract” means (a) any contract or any other agreement, written or
oral, of any Loan Party or any Subsidiary of any Loan Party involving monetary
liability of or to any such Person in an amount in excess of $1,000,000 per
annum, (b) any IRU or any other contract or agreement, written or oral, of any
of the Loan Parties or any of the Subsidiaries of the Loan Parties involving
fiber or equipment related thereto,  and (c) any other contract, grant, easement
or other agreement, written or oral, of any Loan Party or any Subsidiary of any
Loan Party the failure to comply with which could reasonably be expected to have
a Material Adverse Effect; provided, however, that any contract or agreement
which is terminable by a party other than any Loan Party or any Subsidiary of a
Loan Party without cause upon notice of 90 days or less shall not be considered
a Material Contract.



17



--------------------------------------------------------------------------------








(V)  

Intellectual Property.  Each Loan Party and each Subsidiary of any Loan Party
owns, or possesses through valid licensing arrangements, the right to use all
patents, copyrights, trademarks, trade names, service marks, technology know-how
and processes used in or necessary for the conduct of its business as currently
or anticipated to be conducted (collectively, the “Intellectual Property
Rights”) without infringing upon any validly asserted rights of others.  No
event has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights.  No Loan Party and no
Subsidiary of any Loan Party has been threatened with any litigation regarding
Intellectual Property Rights that would present a material impediment to the
business of any such Person.

(W)  

Liens.  The property of each Loan Party and each Subsidiary of any Loan Party is
subject to no lien, security interest or other encumbrance except as permitted
pursuant to Subsection 9(B).

(X)  

Solvency.  Each of the Loan Parties, consolidated with its respective
Subsidiaries:  (i) owns and will own assets the present fair saleable value of
which are (a) greater than the total amount of liabilities (including contingent
liabilities) of such Loan Party and its respective Subsidiaries, and (b) greater
than the amount that will be required to pay the probable liabilities of such
Loan Party’s and its respective Subsidiaries’ then existing debts and
liabilities as they become absolute and matured considering all financing
alternatives and potential asset sales reasonably available to such Loan Party
and its respective Subsidiaries; (ii) has capital that is not unreasonably small
in relation to its respective business as presently conducted or after giving
effect to any contemplated transaction; and (iii) does not intend to incur and
does not believe that it will incur debts and liabilities beyond its respective
ability to pay such debts and liabilities as they become due.  None of the Loan
Parties have incurred or will incur any obligation under this Agreement or any
other Loan Document or made or will make any conveyance pursuant to or in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of any of the Loan Parties.

(Y)  

Anti-Corruption; Anti-Terrorism; Sanctions.  (i) Each of the Loan Parties and
their respective Subsidiaries, Affiliates, officers, directors, and, to their
knowledge, employees and agents are in compliance, in all respects, with all
applicable Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.  (ii) None
of the Loan Parties or their respective Subsidiaries, Affiliates, officers,
directors, employees or agents are Sanctioned Persons or have engaged in, or are
now engaged in, or will engage in, any dealings or transactions with any
Sanctioned Person. (iii) No use of proceeds or other transaction contemplated by
this Agreement will violate any applicable Anti-Corruption Laws, Anti-Terrorism
Laws or Sanctions.  (iv) The Loan Parties have provided to CoBank all
information requested by CoBank regarding the Loan Parties and their respective
Subsidiaries, Affiliates, officers, directors, employees and agents that is
necessary for CoBank to collect to comply with applicable Anti-Corruption Laws,
Anti-Terrorism Laws, Sanctions and other Laws.

“Anti-Corruption Laws” means any Laws of any Governmental Authority concerning
or relating to bribery or corruption.

“Anti-Terrorism Laws” means any Laws of any Governmental Authority concerning or
relating to financing terrorism, “know your customer” or money laundering.



18



--------------------------------------------------------------------------------








“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by any Governmental
Authority.

“Sanctioned Country” means, at any time, a country, territory or sector that is,
or whose government is, the subject or target of any Sanctions or that is, or
whose government is, the subject of any list-based or territorial or sectorial
Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person that is otherwise subject to any Sanctions, or (d) any
Person, directly or indirectly, 50% or more in the aggregate owned by, otherwise
controlled by, or acting for the benefit or on behalf of, any Person or Persons
described in clause (a), (b) or (c) of this definition.

(Z)  

Qualified ECP Guarantor.  The Borrower is a Qualified ECP Guarantor (as defined
in Section 28.)

Section 8.  Affirmative Covenants.  Unless otherwise agreed to in writing by
CoBank, while this Agreement is in effect, the Borrower will, and will cause
each other Loan Party and each Subsidiary of any Loan Party to:

(A)  

Existence, Licenses. Etc.  (i) Preserve and maintain in full force and effect
its existence and good standing in the jurisdiction of its incorporation,
organization or formation (as applicable); (ii) qualify and remain qualified to
transact business in all jurisdictions where such qualification is required by
applicable Laws, except where failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect; and (iii) obtain and maintain all
Licenses, which if not obtained and maintained could reasonably be expected to
have a Material Adverse Effect.

(B)  

Compliance with Laws and Agreements.  Comply in all material respects with (i)
all Laws, the failure to comply with which could reasonably be expected to have
a Material Adverse Effect, and (ii) all agreements, indentures, mortgages, and
other instruments to which any Loan Party or any Subsidiary of any Loan Party is
a party or by which it or any of its respective property is bound, the failure
to comply with which could reasonably be expected to have a Material Adverse
Effect.

(C)  

Compliance with Environmental Laws; Anti-Corruption, Anti-Terrorism, Sanctions.
 Without limiting the provisions of Subsection 8(B), (i) comply in all material
respects, and cause all Persons occupying or present on any properties owned or
leased by it to comply in all material respects, with all applicable
Environmental Laws, (ii) comply, and cause all of its Subsidiaries, Affiliates,
officers, directors, employees and agents to comply, with all applicable
Anti-Corruption Laws, Anti-Terrorism Laws and  Sanctions; and (iii) implement
and maintain in effect policies and procedures designed to ensure compliance by
the Loan Parties and their respective Subsidiaries, Affiliates, officers,
directors, employees and agents with all applicable Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions.



19



--------------------------------------------------------------------------------








(D)  

Insurance.  Maintain insurance with insurance companies or associations
acceptable to CoBank in such amounts and covering such risks as are usually
carried by companies engaged in the same business and similarly situated, and
make such increases in the type or amount of coverage as CoBank may reasonably
request.  If any part of any real property collateral for the Loan Parties’
obligations to CoBank lies within a “special flood hazard area” as defined and
specified by the Federal Emergency Management Agency (or other appropriate
Governmental Authority) pursuant to the FDPA, and CoBank determines that flood
insurance is required to be obtained in order for CoBank to comply with the
FDPA, the Loan Parties shall obtain and maintain such flood insurance policies
as CoBank reasonably requests so that CoBank will be deemed in compliance with
the FDPA and shall deliver evidence thereof to CoBank.  The Loan Parties will,
and will cause their respective Subsidiaries, to name CoBank, pursuant to
endorsements and assignments in form and substance reasonably satisfactory to
CoBank, (i) as a lender loss payee and mortgagee, if applicable, in the case of
any casualty insurance, (ii) as an additional insured in the case of all
liability insurance, and (iii) as an additional insured in the case of any flood
insurance, in each case, with respect to any collateral for the Borrower’s
obligations to CoBank.  Upon CoBank’s request, all insurance policies required
hereunder shall include effective waivers by the insurer of subrogation.  Unless
CoBank otherwise agrees, Borrower shall obtain for all insurance policies
endorsements providing that each such insurance policy is non-cancelable and not
subject to material change as to CoBank except upon 30 days’ (and 10 days’ for
non-payment of premiums) prior written notice given by the insurer to CoBank.
 Proceeds of such insurance policies shall be applied, to the extent applicable,
as provided in the Loan Documents.  At CoBank's request, the Borrower agrees to
deliver to CoBank such proof of compliance with this Subsection 8(D) as CoBank
may require.

(E)  

Property Maintenance.  Maintain and preserve all of its property and each and
every part and parcel thereof that is necessary to or useful in the ordinary
conduct of its business in good repair, working order, and condition, ordinary
wear and tear excepted, and in compliance in all material respects with all
applicable Laws, and make all alterations, replacements, and improvements
thereto as may from time to time be necessary in order to ensure that its
properties remain in good working order and condition and compliance.  The
Borrower agrees that upon the occurrence and continuing existence of an Event of
Default, at CoBank’s request, the Borrower will furnish to CoBank a report on
the condition of any Loan Party’s and any Loan Party’s Subsidiary’s property
prepared by a professional engineer reasonably satisfactory to CoBank.

(F)  

Books and Records.  Keep adequate records and books of account in which complete
and accurate entries will be made in accordance with GAAP consistently applied.

(G)  

Inspection.  Permit CoBank or its representatives, upon reasonable notice and
during normal business hours or at such other times as the parties may agree, to
examine any Loan Party’s properties, books, and records, and to discuss any Loan
Party’s or any Loan Party’s Subsidiary’s affairs, finances, and accounts, with
any Loan Party’s or any Loan Party’s Subsidiary’s officers, directors,
employees, and independent certified public accountants; provided, however, that
upon the occurrence and continuing existence of an Event of Default, CoBank or
its representatives may conduct such visits and inspections and engage in such
discussions at the expense of the Borrower, and as frequently as it may
reasonably specify.



20



--------------------------------------------------------------------------------








(H)  

Reports and Notices.  Furnish, or cause to be furnished, to CoBank:  

(1)

Annual Financial Statements.  As soon as available, but in no event later than
120 days after the end of each fiscal year of the Borrower occurring during the
term hereof, annual, audited, consolidated and consolidating financial
statements of the Borrower, the other Loan Parties and their respective
Subsidiaries, prepared in accordance with GAAP consistently applied and in a
format that demonstrates any accounting or formatting change that may be
required by the various jurisdictions in which the business of the Borrower, any
Loan Party and any of their respective Subsidiaries is conducted (to the extent
not inconsistent with GAAP).  Such financial statements shall: (i) be audited by
nationally or regionally recognized, independent certified public accountants
selected by the Borrower and reasonably acceptable to CoBank; (ii) be
accompanied by a report of such accountants containing an unqualified opinion
thereon reasonably acceptable to CoBank; (iii) be prepared in reasonable detail,
and in comparative form; and (iv) include a balance sheet, a statement of
income, a statement of stockholders’, members’ or partners’ equity, as
applicable, a statement of cash flows and all notes and schedules relating
thereto.

(2)

Quarterly Financial Statements.  As soon as available but in no event later than
60 days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower occurring during the term hereof, unaudited quarterly
consolidated financial statements of the Borrower, the other Loan Parties and
their respective Subsidiaries, prepared in accordance with GAAP consistently
applied (except for the omission of footnotes and for the effect of normal
year-end audit adjustments) and in a format that demonstrates any accounting or
formatting change that may be required by various jurisdictions in which the
business of the of the Borrower, any Loan Party and any of their respective
Subsidiaries is conducted (to the extent not inconsistent with GAAP).  Each of
such financial statements shall (i) be prepared in reasonable detail and in
comparative form, including a comparison of actual performance to the budget for
such quarter and year-to-date, delivered to CoBank under Subsection 8(H)(3), and
(ii) include a balance sheet, a statement of income for such quarter and for the
period year-to-date, and such other quarterly statements as CoBank may
specifically request which quarterly statements shall include any and all
supplements thereto.

(3)

Budget.  As soon as reasonably available, but in no event later than 60 days
after the first day of each fiscal year of the Borrower occurring during the
term hereof, Board and management approved operating and capital assets budgets
and long-term financial forecasts of the Borrower, the other Loan Parties and
their respective Subsidiaries for such fiscal year.

(4)

Notice of Default.  Promptly after becoming aware thereof, notice of (i) the
occurrence of any Potential Default or Event of Default under any of the Loan
Documents; and (ii) the occurrence of any breach, default, event of default, or
other event or occurrence of any other condition which with the giving of notice
or lapse of time, or both, could become a breach, default, or event of default
under any agreement, indenture, mortgage, or other instrument (other than the
Loan Documents) to which it is a party or by which it or any of its property is
bound or affected; provided, however, that the failure to give such notice shall
not affect the right and power of CoBank to exercise any and all of the remedies
specified herein.



21



--------------------------------------------------------------------------------








(5)

Notice of Non-Environmental Litigation. Promptly after the commencement thereof,
notice of the commencement of all actions, suits, or proceedings before any
Governmental Authority affecting any Loan Party or any Subsidiary of any Loan
Party which, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

(6)

Notice of Environmental Matters. Without limiting the provisions of Subsection
8(H)(5), promptly after receipt thereof, notice of the receipt of all pleadings,
inquiries, proceedings, demands, claims, liens, actions, orders, complaints,
indictments, or any other communication alleging a condition that may require
any Loan Party or any Subsidiary of any Loan Party to undertake or to contribute
to a cleanup or other response under any Environmental Laws, or which seeks
penalties, damages, injunctive relief, criminal sanctions or other relief
related to alleged violations of such Environmental Laws, or which claims
personal injury or property damage to any Person as a result of environmental
factors or conditions.

(7)

Regulatory and Other Notices. Promptly after filing, receipt or becoming aware
thereof, copies of any filings or communications sent to and notices or other
communications received by any Loan Party or any Subsidiary of any Loan Party
from any Governmental Authority relating to any material noncompliance by such
Loan Party or such Subsidiary with any Laws or with respect to any matter or
proceeding the effect of which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.

(8)

Material Adverse Change.  Promptly after becoming aware thereof, notice of any
matter which has had or could reasonably be expected to have a Material Adverse
Effect.

(9)

Compliance Certificates.  Concurrently with each statement required to be
furnished pursuant to Subsection 8(H)(1) or Subsection 8(H)(2), a compliance
certificate in the form attached hereto as Exhibit A.

(10)

 Management Letters.  Promptly after receipt thereof, a copy of any management
letters submitted to any Loan Party or any Subsidiary of any Loan Party by its
independent certified public accountants.

(11)

Benefit Plan Events.  No later than thirty (30) days after it becomes or should
have become aware of (a) the occurrence of any Reportable Event (as defined in
Section 4043 of the Employee Retirement Income Security Act of 1974 (“ERISA”)
with respect to any Benefit Plan, (b) any failure to make all contributions to
any Benefit Plan as required by its terms or applicable Law, (c) the existence
of conditions that result in or could reasonably be expected to have a material
adverse effect with respect to any Benefit Plan, a statement describing such
event and the actions it proposes to take in response to such event.



22



--------------------------------------------------------------------------------








(12)

Anti-Corruption, Anti-Terrorism, Sanctions.  Promptly following a request by
CoBank, provide all documentation and other information that CoBank requests in
order to comply with its ongoing obligations under applicable Anti-Corruption
Laws, Anti-Terrorism Laws and Sanctions.

(13)

Periodic Environmental Reports.  At CoBank’s request upon receipt of any
information indicating a breach of any warranties, representations or covenants
in this Agreement pertaining to compliance with Environmental Laws, the Borrower
shall, at its sole expense, retain the services of a licensed and qualified
environmental consultant to prepare a report which shall determine (a) the
extent to which any Hazardous Substance is existing upon, in, under, over, at,
from or about any property owned or leased by any Loan Party or any Subsidiary
of any Loan Party;  and (b) the Loan Parties’ and their Subsidiaries’ compliance
with all applicable Environmental Laws and, as necessary, recommendations and
procedures for the containment, removal or cleanup of any Hazardous Substance in
a manner consistent with all applicable Environmental Laws.  The Borrower shall,
at its sole expense, promptly comply with all requirements and procedures
contained in the environmental consultant’s report and as required by applicable
Environmental Laws and shall promptly present evidence satisfactory to CoBank of
such compliance. The Borrower shall promptly provide copies of any and all
environmental reports, data, sampling results, analysis and other documentation
prepared by any environmental consultant and any correspondence with
Governmental Authorities regarding the environmental condition of any property
owned or leased by any Loan Party or any Subsidiary.  If, except as allowed by
and in compliance with Environmental Laws, any release of Hazardous Substances
should exist or occur at any property of any Loan Party or any Subsidiary of a
Loan Party or if any Loan Party and/or its Subsidiaries should be ordered or
directed by any Governmental Authority or any other Person to undertake
Remediation (as defined herein) of any Hazardous Substances or take any other
action to satisfy requirements of Environmental Law, the Loan Parties and/or its
Subsidiaries, at no cost or expense to the CoBank, shall comply with all
Environmental Laws, conduct and complete all required sampling, testing and
monitoring and undertake such Remediation promptly upon discovery or notice
thereof and thereafter diligently and continuously pursue such Remediation,
completing each element, phase or stage of it within each applicable period
established by any person, agency or bureau empowered to enforce any applicable
Environmental Law (or if no such period or schedule is established, in
accordance with a reasonable schedule consistent with prudent business practice
taking into account potentially adverse effects to the environment and
individuals’ health and safety).  If any Loan Party and/or its Subsidiaries
undertakes any Remediation, or causes it to be undertaken, Borrower and/or its
Subsidiaries shall conduct and complete such Remediation (i) in compliance with
requirements of Environmental Laws, (ii) in accordance with the directives and
orders of all appropriate Governmental Authorities and (iii) in accordance with
sound business practice taking into account potentially adverse effects to the
environment and individuals’ health and safety.  The Borrower shall notify
CoBank within 10 days after receipt of any correspondence from a Governmental
Authority indicating no further action is warranted or other evidence of
completion of Remediation pursuant to applicable Environmental Laws regarding
any property owned or leased by any Loan Party or any Subsidiary and, if
requested by CoBank, shall execute, deliver and record or cause to be executed,
delivered and recorded, a mortgage in form and substance reasonably acceptable
to CoBank, which grants to CoBank a first priority perfected security interest
in such real property.



23

--------------------------------------------------------------------------------








 

“Remediation” means any action necessary to ensure compliance with the
requirements of Environmental Law including (i) the removal and disposal or
containment (if containment is practical under the circumstances and is
permissible within Requirements of Environmental Laws), investigation, or
monitoring of any and all Hazardous Substances; (ii) the taking of reasonably
necessary precautions to protect against the release or threatened release of
Hazardous Substances at, on, in, about, under, within or near the air, soil,
surface water, groundwater or soil vapor at any property, site or location;
(iii) any action necessary to mitigate the usurpation of wetlands, pinelands or
other protected land or reclaim the same or to protect and preserve wildlife
species; (iv) any action necessary to meet the requirements of any Permit
required under Environmental Law, or (v) any other action reasonably required to
satisfy requirements of Environmental Law imposed upon Borrower, or any of its
Subsidiaries, or any of their respective property, and/or any operation
conducted thereon or in connection therewith.

(14)

Organizational Documents.  Within thirty (30) days of any such amendment, any
material amendment to the articles or certificate of incorporation, articles or
certificate of organization, articles or certificate of formation (as
applicable), bylaws, partnership agreement or operating agreement (as
applicable) of any Loan Party or any Subsidiary of any Loan Party.

(15)

Material Contracts.  Any material amendment, supplement, waiver or other
modification to any of the Material Contracts, or any notice of default or of
termination, cancellation or revocation (in each case, prior to any scheduled
date of termination) delivered thereunder.

(16)

Erroneous Financial Information.  Immediately in the event that any Loan Party
or its accountants conclude or advise that any previously issued financial
statement, audit report or interim review should no longer be relied upon or
that disclosure should be made or action should be taken to prevent future
reliance.

(17)

Other Information. Such other information regarding the condition, financial or
otherwise, or operations of any Loan Party or any Subsidiary of any Loan Party
or any guarantor of the Borrower’s obligations hereunder as CoBank may, from
time to time, request.



24



--------------------------------------------------------------------------------








(I)  

Financial Covenants. All of the following financial covenants shall, except as
expressly provided otherwise, be determined on a consolidated basis and in
accordance with GAAP consistently applied:

(1)

Total Leverage Ratio.

The Borrower shall maintain at all times, measured and reported as of the last
day of each fiscal quarter of the Borrower (each, a “Quarterly Date”), and
maintained through the next Quarterly Date, a Total Leverage Ratio (as
hereinafter defined in this Subsection 8(I)(1)) of not more than the ratio set
forth below opposite such period:

Period

Total Leverage  Ratio

Closing Date through December 31, 2019

3.00:1.00

January 1, 2020 and thereafter

2.50:1.00

“Total Leverage Ratio” means the ratio derived by dividing (i) Indebtedness (as
hereinafter defined in this Subsection 8(I)(1)) on the date of the calculation
by (ii) EBITDA (as hereinafter defined in this Subsection 8(I)(1)) for the then
most recently completed four fiscal quarters.

“Indebtedness” means the sum of (i) obligations for borrowed money, including
the principal amount of any outstanding Loans, (ii) obligations representing the
deferred purchase price of property or services other than accounts payable
arising in connection with the purchase of goods or services on terms customary
in the trade and not outstanding more than 90 days unless contested in good
faith, (iii) obligations, whether or not assumed, secured by liens or a pledge
of or an encumbrance on the proceeds or production from property now or
hereafter owned or acquired, (iv) obligations which are evidenced by notes,
bonds, debentures, acceptances or other instruments, (v) net termination
obligations under Interest Rate Agreements not hedging the Borrower’s interest
rate under the Loans, calculated as of any date of calculation as if such
agreements or arrangements were terminated as of such date, (vi) that portion of
any obligation with respect to leases of real or personal property which is
required to be capitalized under GAAP or which is treated as operating leases
under regulations applicable to them but which otherwise would be required to be
capitalized under GAAP (each a “Capital Lease”), (vii) the net present value of
future extraordinary executive compensation, and (viii) obligations with respect
to principal under guarantees and other contingent obligations with respect to
the payment of money, whether or not due and payable.

“EBITDA” means the sum of (i) consolidated net income, or deficit, as the case
may be (after taxes and after eliminating any gain or loss on sale of assets or
other extraordinary gain or loss), plus (ii) the following items, to the extent
deducted in determining consolidated net income: (a) total interest expense
(including non-cash interest), (b) provision of income taxes or benefits, as the
case may be, (c) depreciation and amortization expenses, (d) unrealized losses
on financial derivatives recognized in accordance with SFAS No. 133, (e)
extraordinary executive compensation, minus (iii) the following items, to the
extent included in determining consolidated net income: (x) unrealized gains on
financial derivatives recognized in accordance with SFAS No. 133, (y) interest
income, dividends and patronage income, and (z) income from unconsolidated
subsidiaries, partnerships and joint ventures.  EBITDA shall be measured for the
then most recently completed four fiscal quarters, adjusted to give effect to
any acquisition, sale or other disposition, directly or through a subsidiary, of
any operation or business (or any portion thereof) during the period of
calculation as if such acquisition, sale or other disposition occurred on the
first day of such period of calculation.



25



--------------------------------------------------------------------------------









(2)

Equity to Asset Ratio.

The Borrower shall maintain at all times, measured and reported as of each
Quarterly Date, and maintained through the next Quarterly Date, an Equity to
Assets Ratio (as hereinafter defined in this Subsection 8(I)(2)) of not less
than the ratio set forth below opposite such period:

Period

Equity to Asset Ratio

Closing Date through December 31, 2019

35%

January 1, 2020 and thereafter

40%

 

“Equity to Asset Ratio” means the ratio derived by dividing (i) the result of
(a) total assets minus (b) total liabilities by (ii) total assets, each as of
the date of calculation.

(3)

Debt Service Coverage Ratio.  The Borrower shall maintain at all times, measured
and reported as of each Quarterly Date, and maintained through the next
Quarterly Date, a Debt Service Coverage Ratio (as hereinafter defined in this
Subsection 8(I)(3)) of greater than 2.00:1.00.

“Debt Service Coverage Ratio” means the ratio derived by dividing (i) the result
of (a) EBITDA plus (b) cash interest, dividends and patronage income minus (c)
cash income taxes and dividends and distributions for the then most recently
completed four fiscal quarters by (ii) Debt Service.

“Debt Service” means the sum of: (a) all principal payments scheduled (as
opposed to mandatory repayments pursuant to Section 4 or any voluntary
prepayments) to be made on Indebtedness (or scheduled reductions in commitments
on lines of credit to the extent such reductions would cause the repayment of
principal amounts then outstanding under such lines) plus (b) cash interest
expense, each for the then most recently completed four fiscal quarters.

(4)

Maximum Capital Expenditures.  Capital expenditures of the Loan Parties,
measured and reported on a consolidated basis, shall not exceed $14,500,000 (the
“Maximum Annual Aggregate Capital Expenditures”) in the aggregate during any
fiscal year; provided, however, for any fiscal year in which the Loan Parties
and their Subsidiaries do not make capital expenditures in the full amount of
the Maximum Annual Aggregate Capital Expenditures for such fiscal year, then
during the immediately succeeding fiscal year, and only in such immediately
succeeding fiscal year, the Loan Parties and their Subsidiaries may make capital
expenditures in an amount not to exceed the Maximum Annual Aggregate Capital
Expenditures plus 100% of the unused portion of the Maximum Annual Aggregate
Capital Expenditures for such immediately preceding fiscal year; provided,
further, that, the Loan Parties may make capital expenditures in any amount in
any fiscal year if the Borrower’s Total Leverage Ratio for the fiscal quarter in
which the capital expenditure is made, and in each succeeding fiscal quarter of
the fiscal year in which the capital expenditure is made on a pro forma basis is
less than 2.00:1.00.



26



--------------------------------------------------------------------------------









(J)  

Capital.  Acquire equity in CoBank in such amounts and at such times as CoBank
may from time to time require in accordance with its Bylaws and Capital Plan,
except that the maximum amount of equity that the Borrower may be required to
purchase in connection with a Loan may not exceed the maximum amount permitted
by the Bylaws at the time the Note and Supplement relating to such Loan is
entered into or such Loan is renewed or refinanced by CoBank. The rights and
obligations of the parties with respect to such equity and any patronage or
other distributions made by CoBank shall be governed by CoBank’s Bylaws and
Capital Plan.

(K)  

Taxes.  File or caused to be filed prior to delinquency all federal, state and
local tax returns that are required to be filed, and pay when due all taxes as
shown on such returns, any pay when due all other taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable, except where the payment of such tax,
assessment, government charge or levy is being contested in good faith and by
appropriate proceedings and adequate reserves in compliance with GAAP have been
set aside on such Loan Party’s or such Subsidiary’s books therefor.

(L)  

Use of Proceeds.  The funds to be borrowed under this Agreement and each
Supplement will be used only as contemplated hereby and thereby.  No part of
such funds will be used to purchase any “margin securities” or otherwise in
violation of the regulations of the Federal Reserve System or in violation of
any other Law.

Section 9.  Negative Covenants.  Unless otherwise agreed to in writing by
CoBank, while this Agreement is in effect the Borrower will not, will cause the
other Loan Parties not to, and will cause any Subsidiary of any Loan Party not
to:

(A)  

Borrowings. Create, incur, assume, or allow to exist, directly or indirectly,
any Indebtedness except for (i) Indebtedness to CoBank, (ii) Indebtedness under
purchase money security agreements and Capital Leases and other unsecured
Indebtedness, the aggregate principal amount of which shall not exceed $500,000
at any one time, (iii) Indebtedness among the Loan Parties, (iv) Indebtedness in
respect of reimbursement obligations to officers, directors and employees of any
Loan Party or any Subsidiary of any Loan Party arising in the ordinary course of
business, and (v) Indebtedness of the Loan Parties existing as of the date
hereof and described on part (i) of Schedule 7(S).





27

--------------------------------------------------------------------------------








(B)  

Liens.  Create, incur, assume, or allow to exist any mortgage, deed of trust,
pledge, lien (including the lien of an attachment, judgment, or execution),
security interest, or other encumbrance of any kind upon any of its property,
real or personal.  The foregoing restrictions shall not apply to (i) liens in
favor of CoBank; (ii) liens for taxes, assessments, or governmental charges that
are not past due, unless the same are being contested in good faith and by
appropriate proceedings and then only if and to the extent reserves required by
GAAP have been set aside therefor; (iii) liens, pledges, and deposits under
workers’ compensation, unemployment insurance, social security and similar Laws;
(iv) liens, deposits, and pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), and like obligations
arising in the ordinary course of its business; (v) liens imposed by Law in
favor of mechanics, materialmen, warehousemen, lessors and like Persons that
secure obligations that are not past due, unless the same are being contested in
good faith and by appropriate proceedings and then only if and to the extent
reserves required by GAAP have been set aside therefor; (vi) liens constituting
encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property of any Loan Party or any
Subsidiary of any Loan Party that, in the reasonable judgment of CoBank, do not
materially detract from the value of such real property or impair the use
thereof in such Loan Party’s or such Subsidiary’s business; (vii) judgment
liens, provided enforcement thereof is effectively stayed and the claims secured
thereby are being contested in good faith by appropriate proceedings and for
which reserves have been established in accordance with GAAP; (viii) purchase
money security interests and Capital Leases securing Indebtedness permitted
under Subsection 9(A)(ii) in an amount not to exceed the cost incurred to
acquire or lease such property, provided further that such security interests
and leases do not encumber any property other than the items purchased with the
proceeds thereof or leased thereby; (ix) liens securing guarantees in effect on
or prior to the date hereof and described on part (ii) of Schedule 7(S); (x)
liens in favor of Rural Telephone Finance Cooperative (“RTFC”), provided such
liens only encumber Hutchinson’s patronage capital in RTFC; and (xi) customary
offset rights arising in the ordinary course of business of brokers and
depository banks arising under applicable Law or the terms of a Loan Party’s
deposit agreement with such entity.  

(C)  

Contingent Liabilities.  Assume, guarantee, become liable as a surety, endorse,
contingently agree to purchase, or otherwise be or become liable, directly or
indirectly (including, but not limited to, by means of a maintenance agreement,
an asset or stock purchase agreement, or any other agreement designed to ensure
any creditor against loss), for or on account of the obligation of any Person or
Persons, except (i) for indebtedness permitted by this Agreement, (ii) pursuant
to those Continuing Guaranties required by Section 5, (iii) those certain
guarantees existing as of the date hereof and described on part (iii) of
Schedule 7(S), (iv) other unsecured guarantees of Indebtedness of FiberComm, LC
related to the purchase and renovation of 713 Nebraska Street, Sioux City, Iowa
in an amount not to exceed $400,000 at any one time, (v) for other Indebtedness
the aggregate principal amount of which shall not exceed $500,000 at any one
time, and (vi) by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of a Loan Party's or a
Loan Party’s Subsidiary’s business.

(D)  

Fundamental Changes.  (i) Amend, modify or waive any provision of its articles
or certificate of incorporation, articles or certificate of organization,
articles or certificate of formation (as applicable), bylaws, partnership
agreement or operating agreement (as applicable) in any manner that is adverse
to the interest of CoBank or otherwise inconsistent with any provision of the
Pledge and Security Agreement or any other Loan Document, (ii)  merge or
consolidate with any other Person or acquire all or substantially all of the
assets of any Person, provided that, (x) the Borrower may enter into the
Acquisition and perform the transactions contemplated thereby and (y) upon 30
days prior written notice to CoBank of its intention to do so and delivery to
CoBank of any documents, instruments, financial statements and opinions that
CoBank may reasonably request, any Loan Party may (A) merge or consolidate with
or dissolve into the Borrower if the Borrower is the surviving entity, or (B)
merge or consolidate with or dissolve into any Loan Party other than the
Borrower, (iii) form, create or acquire any Subsidiary, or (iv) commence
operations under any other name (without providing CoBank 30 days’ prior written
notice thereof), organization, or Person, including any joint venture.



28

--------------------------------------------------------------------------------










(E)  

Transfer of Assets.  Sell (including pursuant to a sale and leaseback
transaction) transfer, lease as lessor (including pursuant to a lease and
leaseback transaction), enter into any contract for the sale, transfer or lease
of, or otherwise dispose of, any of its assets, except (i) bona fide sales of
inventory in the ordinary course of business, (ii) dispositions of obsolete
equipment not used or useful in the business of such Loan Party or such
Subsidiary in the ordinary course of business, (iii) sales of Investments
described in Subsection 9(F)(ii) through (vii) and (ix), and which are
marketable, for fair value, (iv) dispositions among Loan Parties, (v)
distributions permitted by Subsection 9(I) and (vi) other sales, transfers,
leases or other dispositions of any of its assets not in excess of $500,000 in
the aggregate in each fiscal year.

(F)  

Loans and Investments. Own or make any loan or advance to, own or invest in,
purchase or make any commitment to purchase any stock, bonds, notes, or other
securities of any Person (each, whether made directly or indirectly, an
“Investment”) other than (i) stock or other securities of, or guarantee, assume,
or otherwise become obligated or liable with respect to the obligations of, or
investments in CoBank or CoBank investment services or programs, (ii) 
marketable direct obligations issued or unconditionally guaranteed by the United
States government or issued by any agency thereof and backed by the full faith
and credit of the United States, in each case maturing within one year from the
date of acquisition thereof, (iii) commercial paper maturing no more than one
year from the date issued and, at the time of acquisition, having a rating of at
least A- from Standard & Poor’s Rating Service or at least A3 from Moody’s
Investors Service, Inc.; (iv) certificates of deposit or bankers’ acceptances
maturing within 1 year from the date of issuance thereof issued by, or overnight
reverse repurchase agreements from, any commercial bank organized under the Laws
of the United States of America or any state thereof or the District of Columbia
having combined capital and surplus of not less than $500,000,000; (v) time
deposits maturing no more than 30 days from the date of creation thereof with
commercial banks having membership in the Federal Deposit Insurance Corporation
in amounts at any one such institution not exceeding the lesser of $100,000 or
the maximum amount of insurance applicable to the aggregate amount of Borrower’s
deposits at such institution; (vi) Investments existing as of the date hereof
and set forth on Schedule 9(F) or Annex A to the Pledge and Security Agreement,
which Investments may be increased by an amount not to exceed $500,000 in the
aggregate (based upon original purchase price or principal amount); (vii)
Investments among Loan Parties; (viii) the Acquisition; and (ix) other
Investments not to exceed $250,000 in the aggregate (based upon original
purchase price or principal amount).

(G)  

Change in Business. Engage in any business activity or operation different from
or unrelated to such Loan Party’s or such Subsidiary’s present business
activities and operations.

(H)  

Disposition of Licenses.  Sell, assign, transfer or otherwise dispose of, or
attempt to dispose of, in any way, any License which may be required by Law or
which is material to the conduct of its business, the disposition of which could
reasonably be expected to have a Material Adverse Effect.

29



--------------------------------------------------------------------------------









(I)  

Dividends and Other Distributions. Directly or indirectly declare, order, pay,
make or set apart any sum for any dividend or any other distribution of assets
or retire, redeem, purchase or otherwise acquire for value any capital stock or
other ownership interest except for any dividend or any other distribution to
any Loan Party and for any retirement, redemption, purchase or other acquisition
of the ownership interest of any Loan Party by any Loan Party; provided,
however, if no Potential Default or Event of Default then exists or will result
in the succeeding 12 months after such distribution or stock repurchase, based
in each case upon the budgets delivered to CoBank pursuant to Subsection 8(H)(3)
of this Agreement and reasonably acceptable to CoBank, the Borrower may declare
or pay lawful distributions or purchase or acquire its capital stock (a) in an
aggregate amount of up to $2,700,000 in any fiscal year and (b) in any amount in
any fiscal year if the Borrower’s Total Leverage Ratio for the fiscal quarter in
which the dividend or distribution is made and each remaining succeeding fiscal
quarter of the fiscal year in which the dividend or distribution is made on a
pro forma basis is less than 2.00:1.00.

(J)  

Transactions with Affiliates.  Other than as set forth on Schedule 9(J),
directly or indirectly enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (as hereinafter defined in this Subsection 9(J)) or
with any director, officer or employee of any Loan Party or any Affiliate of any
Loan Party or any of its Subsidiaries, except (i) transactions among the Loan
Parties, (ii) transactions in the ordinary course of and pursuant to the
reasonable requirements of the business of such Loan Party or such Subsidiary of
any Loan Party and upon fair and reasonable terms which are fully disclosed to
CoBank and are no less favorable to such Loan Party or such Subsidiary than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate, (iii) deferred extraordinary executive compensation as set
forth on Schedule 9(J), (iv) payment of compensation to directors, officers and
employees in the ordinary course of business for services actually rendered in
their capacities as directors, officers and employees, provided such
compensation is reasonable and comparable with compensation paid by companies of
like nature and similarly situated, and (v) guarantees of Indebtedness of
FiberComm, LC permitted pursuant to Subsection 9(C).  Notwithstanding the
foregoing, upon the election of CoBank, no payments may be made with respect to
any items set forth in clauses (iii) through (v) of the preceding sentence upon
the occurrence and during the continuation of a Potential Default or an Event of
Default.  

“Affiliate” means any Person:  (i) directly or indirectly controlling,
controlled by, or under common control with, any Loan Party or any Subsidiary of
any Loan Party; (ii) directly or indirectly owning or holding 5% or more of any
equity interest in any Loan Party or any Subsidiary of any Loan Party; or (iii)
5% or more of whose voting stock or other equity interest is directly or
indirectly owned or held by any Loan Party or any Subsidiary of any Loan Party,
provided that the beneficial, and not the legal, holder of title to any equity
interest in any Loan Party or any Subsidiary of any Loan Party shall be deemed
an Affiliate.  For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”) means the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.

30

--------------------------------------------------------------------------------










(K)  

Management Fees.  Directly or indirectly pay any management, consulting or other
similar fees to any Person, except (i) any management, consulting or other
similar fees paid to any Loan Party and (ii) legal or consulting fees paid to
Persons that are not Affiliates of any Loan Party or any Subsidiary of any Loan
Party for services actually rendered and in amounts typically paid by entities
engaged in a Loan Party’s or a Subsidiary’s business.

(L)  

Negative Pledge to Other Persons.  Grant a negative pledge upon any of its
property, real or personal, in favor of any other creditor of any Loan Party or
any Subsidiary of any Loan Party, except in connection with Indebtedness under
purchase money security agreements and Capital Leases permitted under Subsection
9(A)(ii), provided that such negative pledge only relates to items purchased
with the proceeds thereof or leased thereby.

(M)  

Deposit Accounts. Open, acquire, or  own  any  Deposit  Account (as such term is
defined in the Loan Documents) or securities account without giving 10 days
prior written notice of such account to CoBank, other than those accounts
described on the schedules to the Loan Documents.

(N)  

Accounting.  Make any changes to any Loan Party or any Subsidiary of any Loan
Party’s method of accounting except as required by GAAP or by new accounting
pronouncements, or calculation of such Loan Party or such Subsidiary of such
Loan Party’s fiscal year.

(O)  

Anti-Corruption, Anti-Terrorism, Sanctions.  (i)  Engage, or permit any of their
respective Affiliates, officers, directors, employees or agents to engage, in
any dealings or transactions with any Sanctioned Person or in violation of any
applicable Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions; or (ii) fund,
or permit any of their respective Affiliates, officers, directors, employees or
agents to fund, all or any part of any payment under this Agreement or any other
Loan Document out of proceeds derived from transactions that violate
Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.

Section 10.  Events of Default.  Each of the following shall constitute an
“Event of Default” under this Agreement.

(A)  

Payment Default.  The Borrower should fail to make any payment to CoBank when
due hereunder, under any Note, any Supplement, any Interest Rate Agreement
provided by CoBank or any other Loan Document to which it is a party, or should
fail to make any investment in CoBank required to be made hereunder when due.  

(B)  

Representations and Warranties.  Any opinion, certificate or like document
furnished to CoBank by or on behalf of any Loan Party or any Subsidiary of any
Loan Party, or any representation or warranty made herein, in any Note, any
Supplement or in any other Loan Document shall prove to have been false or
misleading on or as of the date made or deemed made (i) as stated if such
representation or warranty contains an express materiality qualification or (ii)
in any material respect if such representation or warranty does not contain such
qualification.

31

--------------------------------------------------------------------------------










(C)  

Certain Affirmative Covenants.  Any Loan Party or any Subsidiary of any Loan
Party should fail to perform or comply with any covenant set forth in Section 8
(other than Subsection 8(D), Subsection 8(H)), Subsection 8(I) and Subsection
8(L)) and such failure continues for 30 days after written notice thereof shall
have been delivered by CoBank to the Borrower.

(D)  

Other Covenants and Agreements.  Any Loan Party or any Subsidiary of any Loan
Party should fail to perform or comply with Subsection 8(D), Subsection 8(H),
Subsection 8(I), Subsection 8(L) or any other covenant or agreement contained in
this Agreement or in any other Loan Document or should use the proceeds of any
Loan for an unauthorized purpose.

(E)  

Cross-Default. (i) The occurrence of a breach, default or event of default under
any other Loan Document, (ii) the failure, after any applicable grace period, on
the part of any Loan Party, any Subsidiary of any Loan Party or any other Person
that is a party to any other Loan Document to observe, keep or perform any
covenant or agreement contained in such other Loan Document, or (iii) the
failure, after any applicable grace period, on the part of any Loan Party, any
Subsidiary of any Loan Party or any other Person that is a party to any other
Loan Document to observe, keep or perform any covenant or agreement contained in
any agreement (other than the Loan Documents) between such Person and CoBank or
any affiliate of CoBank (including Farm Credit Leasing Services Corporation),
including any guaranty, loan agreement, lease, security agreement, subordination
agreement, mortgage, deed to secure debt, or deed of trust.

(F)  

Other Indebtedness.  Any Loan Party, any Subsidiary of any Loan Party or any
other guarantor of the Borrower’s obligations hereunder should fail to pay when
due any Indebtedness beyond any cure period applicable thereto under the
relevant agreement or instrument, or any other event occurs which, under any
agreement or instrument relating to any Indebtedness, has the effect of
accelerating or permitting the acceleration of such Indebtedness, whether or not
such Indebtedness is actually accelerated or the right to accelerate is
conditioned on the giving of notice, the passage of time, or otherwise, or such
Person commences the exercise of any remedies against such Loan Party, such
Subsidiary of any Loan party or other guarantor of the Borrower’s obligations
hereunder or its respective properties, and the aggregate amount of all such
Indebtedness exceeds $500,000.

(G)  

Judgments. A judgment, decree, or order for the payment of money in the
aggregate amount of all such judgments, decrees or orders in excess of $500,000
should be rendered against any Loan Party, any Subsidiary of any Loan Party or
any other guarantor of the Borrower’s obligations hereunder and either: (i)
enforcement proceedings should have been commenced; (ii) a lien prohibited under
Subsection 9(B) shall have been obtained; or (iii) such judgment, decree, or
order should continue unsatisfied and in effect for a period of 30 consecutive
days without being vacated, discharged, satisfied, or stayed pending appeal.

(H)  

Insolvency, Etc.  Any Loan Party, any Subsidiary of any Loan Party or any other
guarantor of the Borrower’s obligations hereunder should:  (i) become insolvent
or should generally not, or should be unable to, or should admit in writing its
inability to, pay its debts as they come due; or (ii) suspend its business
operations or a material part thereof or make an assignment for the benefit of
creditors; or (iii) apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, or other custodian for it or any of its property or, in the
absence of such application, consent, or acquiescence, a trustee, receiver, or
other custodian is so appointed; or (iv) commence or have commenced against it
any proceeding under any bankruptcy, reorganization, arrangement, readjustment
of debt, dissolution, or liquidation Law of any jurisdiction, which, in the case
of a proceeding commenced against any Loan Party, any Subsidiary of any Loan
Party or any other guarantor of the Borrower’s obligations hereunder, is not
dismissed within 45 days.

32

--------------------------------------------------------------------------------










(I)  

Material Adverse Change.  Any event, change or condition not referred to
elsewhere in this Section 10 should occur which results in a Material Adverse
Effect.

(J)  

Guarantees, Etc.  Any guarantee, suretyship, subordination agreement,
maintenance agreement, pledge agreement or other agreement furnished in
connection with the Borrower’s or any other Loan Party’s obligations hereunder
or under any other Loan Document shall, at any time, cease to be in full force
and effect, or shall be revoked or declared null and void, or the validity or
enforceability thereof shall be contested by the guarantor, pledgor, surety or
other maker thereof (individually or collectively, the “Surety”), or the Surety
shall deny any further liability or obligation thereunder, or shall fail to
perform its obligations thereunder, or any representation or warranty set forth
therein shall be breached, or the Surety shall breach or be in default under the
terms of any other agreement with CoBank (including any loan agreement or
security agreement), or a default set forth in Subsection 10(F) through
Subsection 10(I) shall occur with respect to the Surety or the Surety shall die,
be determined to be legally incompetent, or merger, consolidate or dissolve into
another Person (except as expressly permitted pursuant to the terms of this
Agreement).

(K)  

Security. Any pledge agreement, security agreement or other agreement executed
by any of the Loan Parties, any Subsidiary of any Loan Party, any other
guarantor of the Borrower’s obligations hereunder or under any other Loan
Document, or any other Surety intended to create a valid and perfected lien,
security interest or security title in property as described herein or in a
Supplement or any other Loan Document shall for any reason (other than upon
payment in full of the obligations secured thereby) fail (i) to create a valid
and perfected lien, security interest, or security title (subject only to such
exceptions as are therein permitted) as contemplated herein or by the Supplement
or any other Loan Document, (ii) to secure thereunder the obligations purported
to be secured thereby, or (iii) to have the intended priority as contemplated by
the Loan Documents.

(L)  

ERISA Pension Plans.  (i) Any Loan Party, any Subsidiary of any Loan Party, any
other guarantor of the Borrower’s obligations hereunder, or any other Surety
fails to make full payment when due of all amounts which, under the provisions
of any Benefit Plan or applicable Law, are required to be paid, and such failure
results in or could reasonably be expected to have a Material Adverse Effect;
(ii) an accumulated funding deficiency occurs or exists whether or not waived,
with respect to any Benefit Plan; or (iii) any Benefit Plan hereunder loses or
could reasonably be expected to lose its status as a qualified plan under the
Internal Revenue Code, and such loss results in or could reasonably be expected
to have a Material Adverse Effect.

33

--------------------------------------------------------------------------------










(M)  

Licenses and Permits. (i) The loss, suspension or revocation of, or failure to
renew, any License now held or hereafter acquired by any Loan Party, any
Subsidiary of any Loan Party, or any other guarantor of the Borrower’s
obligations hereunder, if such loss, suspension, revocation or failure to renew
could reasonably be expected to have a Material Adverse Effect or (ii) any
regulatory or other Governmental Authority replaces the management of any Loan
Party, any Subsidiary of any Loan Party, or any other guarantor of the
Borrower’s obligations hereunder or assumes control over any Loan Party, any
Subsidiary of any Loan Party, or any other guarantor of the Borrower’s
obligations hereunder.

(N)  

Material Contracts.  Any Loan Party or any Subsidiary of any Loan Party should
breach or be in default under a Material Contract in any material respect.

(O)  

Change in Control or Management.  (a) During any period of up to 24 consecutive
months, commencing after the date of this Agreement, a majority of the board of
directors of the Borrower shall cease to consist of either Continuing Directors
or individuals whose initial nomination for, or assumption of office as, a
member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group; (b) the occurrence of
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Borrower;
(c) the occurrence of any consolidation or merger of the Borrower in which the
Borrower is not the continuing or surviving corporation or pursuant to which
common shares of the Borrower will be converted into cash, securities or other
property, or (d) other than pursuant to a transaction permitted by this
Agreement, the Borrower shall cease to control, hold or own, directly or
indirectly, the voting power or beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934) of all Voting
Interests of any of the other Loan Parties (or other securities convertible into
such Voting Interests).  “Continuing Directors” means the directors of the
Borrower on the Amendment Date and each other director if, in each case, such
other director’s nomination for election to the board of directors of the
Borrower is recommended by at least a majority of the then Continuing Directors.
 “Voting Interests” means shares of capital stock issued by a corporation, or
equivalent equity interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

Section 11.  Remedies.  Upon the occurrence and during the continuance of an
Event of Default or any Potential Default, CoBank shall have no obligation to
continue to extend credit to the Borrower under any Note or any Supplement or
any other Loan Document and may discontinue doing so at any time without prior
notice.  Upon the occurrence of an Event of Default under Subsection 10(H), the
entire unpaid principal balance of the Loans, all accrued interest thereon, and
all other amounts payable under this Agreement, all Notes, all Supplements and
all other Loan Documents and all other agreements between CoBank and the
Borrower shall become immediately due and payable without protest, presentment,
demand or further notice of any kind, all of which are hereby expressly waived
by the Borrower.  In addition, upon the occurrence and during the continuance of
any Event of Default, CoBank may:

34

--------------------------------------------------------------------------------








(A)  

Termination and Acceleration.  Terminate any commitment and declare the entire
unpaid principal balance of the Loans, all accrued interest thereon, and all
other amounts payable under this Agreement, all Notes and Supplements, and the
other Loan Documents to be immediately due and payable.  Upon such a
declaration, the unpaid principal balance of the Loans and all such other
amounts shall become immediately due and payable, without protest, presentment,
demand, or further notice of any kind, all of which are hereby expressly waived
by the Borrower.

(B)  

Enforcement.  Proceed to protect, exercise, and enforce such rights and remedies
as may be provided by this Agreement, any other Loan Document or under
applicable Laws.  Each and every one of such rights and remedies shall be
cumulative and may be exercised from time to time, and no failure on the part of
CoBank to exercise, and no delay in exercising, any right or remedy shall
operate as a waiver thereof, and no single or partial exercise of any right or
remedy shall preclude any other or future exercise thereof, or the exercise of
any other right.  Without limiting the foregoing, CoBank may hold and/or set off
and apply against the Borrower’s obligations to CoBank the proceeds of any
equity in CoBank, any cash collateral held by CoBank, or any balances held by
CoBank for the Borrower’s account (whether or not such balances are then due).

(C)  

Application of Funds.  Apply all payments received by it to the Borrower’s
obligations to CoBank in such order and manner as CoBank may elect in its sole
discretion; provided that any payments received from any guarantor or other
Surety or from any disposition of any collateral provided by such guarantor or
such other Surety shall only be applied against obligations guaranteed or
secured by such guarantor or other Surety.  For the avoidance of doubt, no
payment received from any guarantor or other Surety or from any disposition of
any collateral provided by such guarantor or such other Surety shall be applied
to any obligations that comprise Excluded Swap Obligations of such guarantor or
such other Surety.

(D)  

Default Rate of Interest.  In addition to the rights and remedies set forth
above and notwithstanding any Note or Supplement, upon the occurrence and during
the continuance of an Event of Default, at CoBank’s option in each instance, the
unpaid balances of the Loans shall bear interest from the date of the Event of
Default or such other later date as CoBank shall elect at 2.00% per annum in
excess of the rate(s) of interest that would otherwise be in effect on the Loans
under the terms of this Agreement, the Notes and Supplements (provided that, if
the Borrower fails to make any payment to CoBank when due (including any
purchase of equity of CoBank when required), then at CoBank’s option in such
instance, such obligation or payment shall bear interest from the date due to
the date paid at the CoBank Base Rate plus the highest Applicable Margin (as
defined in the Supplements evidencing the Loans), plus 2.00%).  All interest
provided for herein shall be payable on demand and shall be calculated from the
date any such payment was due to the date paid on the basis of a year consisting
of 360 days.  “CoBank Base Rate” shall mean the rate of interest established by
CoBank from time to time as its CoBank Base Rate, which rate is intended by
CoBank to be a reference rate and not its lowest rate.

35

--------------------------------------------------------------------------------










            Section 12.  Complete Agreement; Amendments. This Agreement, the
Notes, the Supplements and the other Loan Documents are intended by the parties
to be a complete and final expression of their agreement.  No amendment,
modification, or waiver of any provision of this Agreement or the other Loan
Documents, and no consent to any departure by any Loan Party or any Subsidiary
of any Loan Party or any other party (other than CoBank) herefrom or therefrom,
shall be effective unless approved by CoBank and contained in a writing signed
by or on behalf of CoBank, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.  In
the event this Agreement is amended or restated, each such amendment or
restatement shall be applicable to all Notes and all Supplements hereto.  Each
Note and each Supplement shall be deemed to incorporate all of the terms and
conditions of this Agreement as if fully set forth therein. Without limiting the
foregoing, any capitalized term utilized in any Note or any Supplement (or in
any amendment to this Agreement or any Note or any Supplement) and not otherwise
defined in the Note or the Supplement (or amendment) shall have the meaning set
forth herein.

Section 13.  Other Types of Credit.  From time to time, CoBank may issue letters
of credit or extend other types of credit to or for the account of the Borrower.
 In the event the parties desire to do so under the terms of this Agreement,
such extensions of credit may be set forth in a Note or a Supplement and this
Agreement shall be applicable thereto.

Section 14.  Applicable Law.  Without giving effect to the principles of
conflict of laws and except to the extent governed by federal law, the Laws of
the State of Colorado, without reference to choice of law doctrine, shall govern
this Agreement, each Note and Supplement and any other Loan Document for which
Colorado is specified as the applicable law, and all disputes and matters
between the parties to this Agreement, including all disputes and matters
whatsoever arising under, in connection with or incident to the lending and/or
leasing or other business relationship between the parties, and the rights and
obligations of the parties to this Agreement or any other Loan Document by and
between the parties for which Colorado is specified as the applicable law.

Section 15.  Notices.  All notices hereunder or under any Note or any Supplement
shall be in writing and shall be deemed to be duly given upon delivery if
personally delivered or sent by facsimile transmission (electronic confirmation
received), or three days after mailing if sent by express, certified or
registered mail, to the parties at the following addresses (or such other
address for a party as shall be specified by like notice):

36

--------------------------------------------------------------------------------










If to CoBank, as follows:




CoBank, ACB

6340 S. Fiddlers Green Circle

Greenwood Village, Colorado  80111

Attn: Credit Information Services

Fax No.:  303-224-6101

If to the Borrower (or any other Loan Party), as follows:




If to the Borrower, as follows:




Nuvera Communications, Inc.

400 Second Street North

P.O. Box 697

New Ulm, Minnesota  56073-0697

Attn:  Manager

Fax No.:  507-354-1982




with a copy to:




Ballard Spahr LLP

2000 IDS Center

80 South Eighth Street

Minneapolis, Minnesota  55402

Attn:  Thomas Lovett, IV

Fax No.:  612-371-3207




Section 16.  Costs, Expenses and Taxes.  To the extent allowed by Law, the
Borrower agrees to pay all reasonable out-of-pocket costs and expenses
(including the fees and expenses of counsel retained or employed by CoBank)
incurred by CoBank in connection with the origination, negotiation,
documentation, administration, amendment, waiver, extension, collection, and
enforcement of this Agreement and the other Loan Documents, including all costs
and expenses incurred in obtaining, perfecting, maintaining, determining the
priority of, releasing and inspecting any security for the Borrower’s or any
other Loan Party’s obligations to CoBank, and any stamp, intangible, transfer,
or like tax payable in connection with this Agreement or any other Loan Document
or the recording hereof or thereof.

Section 17.  Indemnities.  The Borrower agrees to, and agrees to cause each Loan
Party to, indemnify, pay, and hold CoBank,  its affiliates and the respective
officers, directors, employees, agents, and attorneys of CoBank and its
affiliates (the “Indemnitees”) harmless from and against any and all
liabilities, obligations, losses (including reasonable fees of attorneys and
consultants), damages, penalties, actions, judgments, suits and claims of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Indemnitee as a result of CoBank being a party to this Agreement or
otherwise in connection with this Agreement, any of the other Loan Documents or
any of the transactions contemplated hereby or thereby or the occurrence of any
violation of Environmental Laws in connection with any property owned or leased
by any Loan Party or any Subsidiary of any Loan Party; provided, that the Loan
Parties shall have no obligation to an Indemnitee hereunder with respect to
liabilities arising from the gross negligence or willful misconduct of that
Indemnitee, in each such case as determined by a final non appealable judgment
of a court of competent jurisdiction.  The foregoing indemnity is in no way
conditioned upon fault on the part of any Loan Party or on any other event,
occurrence, matter or circumstance, except as specifically set forth above in
this section.

37

--------------------------------------------------------------------------------








 

Section 18.Effectiveness and Severability.  This Agreement shall continue in
effect until:  (A) all indebtedness and obligations of the Borrower under this
Agreement, all Notes, all Supplements and all other Loan Documents shall have
been paid or satisfied; (B) CoBank has no commitment to extend credit to or for
the account of the Borrower under any Note or any Supplement; and (C) either
party sends written notice to the other terminating this Agreement.  Any
provision of this Agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof.

Section 19.  Regulatory Approvals.  Upon any action by CoBank to commence the
exercise of remedies hereunder, or under the Note, the Supplements or other Loan
Documents, the Borrower hereby undertakes and agrees on behalf of itself, the
other Loan Parties, and the Subsidiaries of any Loan Party to cooperate and join
with CoBank and cause the Loan Party and the Subsidiaries of any Loan Party to
cooperate and join with CoBank in any application to any Governmental Authority
with respect thereto and to provide such assistance in connection therewith as
CoBank may request, including the preparation of, consenting to or joining in of
filings and appearances of officers and employees of the Borrower, the Loan
Parties, or the Subsidiaries of any Loan Party before such Governmental
Authority, in each case in support of any such application made by CoBank, and
none of the Borrower, the other Loan Parties, or the Subsidiaries of any Loan
Party shall directly or indirectly, oppose any such action by CoBank before any
such Governmental Authority.  The obligation of the Borrower to make all
payments required to be made under this Agreement, any Notes, any Supplements
and the other Loan Documents shall be absolute and unconditional and independent
of any action by the PUC or the FCC with respect to rates and/or disallowance of
debt.

Section 20.  Successors and Assigns.  This Agreement, each Note, each
Supplement, and the other Loan Documents shall be binding upon and inure to the
benefit of the Borrower and CoBank and their respective successors and assigns,
except that the Borrower may not assign or transfer its rights or obligations
under this Agreement, any Note, any Supplement or any other Loan Document
without the prior written consent of CoBank.

Section 21.  Consent to Jurisdiction.  To the maximum extent permitted by Law,
the Borrower agrees that any legal action or proceeding with respect to this
Agreement or any of the other Loan Documents may be brought in the courts of the
United States of America for the District of Colorado, all as CoBank may elect.
 By execution of this Agreement, the Borrower hereby irrevocably submits to each
such jurisdiction, expressly waiving any objection it may have to the laying of
venue by reason of its present or future domicile.  Nothing contained herein
shall affect the right of CoBank to commence legal proceedings or otherwise
proceed against the Borrower in any other jurisdiction or to serve process in
any manner permitted or required by Law.

38

--------------------------------------------------------------------------------









 

Section 22.  Waiver of Jury Trial.  THE BORROWER AND COBANK HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, ANY NOTE, ANY SUPPLEMENT, ANY OTHER LOAN
DOCUMENT, OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THE BORROWER AND COBANK ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.
 THE BORROWER AND COBANK FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THE LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.  THE BORROWER AND
COBANK ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT
FOR THIS WAIVER, BE REQUIRED OF COBANK.

Section 23.  Counterparts.  This Agreement, each Note, each Supplement and any
other Loan Document may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original and shall be binding upon all parties and
their respective permitted successors and assigns, and all of which taken
together shall constitute one and the same agreement.

Section 24.  Participations, Etc. From time to time, CoBank may sell to one or
more banks, financial institutions or other lenders a participation in one or
more of the loans or other extensions of credit made pursuant to this Agreement,
any Note or any Supplement. However, no such participation shall relieve CoBank
of any commitment made to the Borrower hereunder or thereunder.  In connection
with the foregoing, CoBank may disclose information concerning the Borrower and
its Subsidiaries and Investments, if any, to any participant or prospective
participant, provided that such participant or prospective participant agrees to
keep such information confidential.  Patronage distributions in the event of a
sale of a participation interest shall be governed by CoBank’s Bylaws and
Capital Plan (as each may be amended from time to time).  A sale of a
participation interest may include certain voting rights of the participants
regarding the Loans or other extensions of credit made hereunder or under the
other Loan Documents (including, without limitation, the administration,
servicing and enforcement thereof).  CoBank agrees to give written notification
to the Borrower of any sale of a participation interest.  CoBank reserves the
right to sell, assign and/or participate the Loans or other extensions of credit
made pursuant to this Agreement on a non-patronage basis.



39

--------------------------------------------------------------------------------









Section 25.  Rules of Construction. The following rules of construction shall be
applicable for all purposes of this Agreement and all amendments and supplements
hereto except as otherwise expressly provided or unless the context otherwise
requires: (A) the terms used herein shall, unless the context otherwise
requires, include the plural as well as the singular, and vice versa; (B) terms
importing any gender shall include the other gender; (C) all references in this
Agreement to designated sections, subsections, paragraphs, clauses, other
subdivisions, schedules, exhibits and other attachments are to the designated
sections, subsections, paragraphs, clauses, subdivisions, schedules, exhibits
and attachments of this Agreement, unless otherwise specifically provided; (D)
the terms “hereof,” “herein,” “hereto,” “hereunder” and the like mean and refer
to this Agreement as a whole and not merely to the specific section, subsection,
article, paragraph, clause or other subdivision in which the respective term
appears; (E) the term “Person” includes natural persons, corporations, limited
liability companies, limited partnerships, limited liability partnerships,
general partnerships, joint stock com­panies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental Person, the successor functional
equivalent of such Person); (F) the term “writing” shall include printing,
typing, lithography and other means of reproducing words in a tangible visible
form; (G) references to agreements, including any Loan Document, together with
the schedules and exhibits hereto or thereto, and other contractual instruments
shall be deemed to include subsequent amendments, assignments, extensions,
renewals, reaffirmations, supplements, refinancings, refundings, and other
modifications thereto, but only to the extent such amendments, assignments,
extensions, renewals, reaffirmations, supplements, refinancings, refundings, and
other modifications are not prohibited by the terms of this Agreement or any
other Loan Document; (H) all references to statutes, related regulations and
other Laws shall include any amendments, supplements, renewals, extensions or
other modifications of the same, any successor Laws, any replacement Laws, and
any other Laws promulgated thereunder or substantially related thereto; and (I)
the terms “including,” “includes” and “include” shall be deemed to be followed
by the words “without limitation.”

Section 26.    Accounting Changes.  In the event of an Accounting Change (as
defined below) that results in a change in any calculations required by
Subsection 8(I) of this Agreement that would not have resulted had such
Accounting Change not occurred, the parties hereto agree to enter into
negotiations in good faith in order to amend such provisions so as to equitably
reflect such Accounting Change such that the criteria for evaluating compliance
with such covenants shall be the same after such Accounting Change as if such
Accounting Change had not been made; provided, however, that no change in GAAP
that would affect a calculation that measures compliance with Subsections 8(I),
9(A) and 9(D) of this Agreement shall be given effect until such provisions are
amended to reflect such change in GAAP.  

“Accounting Change” means any change in accounting principles that is required
or permitted hereafter by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or successors thereto) and such change is adopted by any
Loan Party and its respective Subsidiaries with the agreement of its
accountants.  

40

--------------------------------------------------------------------------------









 

Section 27.   Effect of Amendment; No Novation. The amendment and restatement of
the Prior Agreement pursuant to this Agreement shall be effective as of the
Closing Date.  All obligations and rights of the Borrower and CoBank arising out
of or relating to the period commencing on the Closing Date shall be governed by
the terms and provisions of this Agreement; the obligations of and rights of the
Borrower and CoBank arising out of or relating to the period prior to the
Closing Date shall continue to be governed by the Prior Agreement without giving
effect to the amendment and restatements provided for herein.  This Agreement
shall not constitute a novation or termination of Borrower’s obligations under
the Prior Agreement or any Supplement or any Note or any other Loan Document
executed or delivered in connection therewith, but shall constitute effective on
the date hereof an amendment and restatement of the obligations and covenants of
Borrower under such Loan Documents (and Borrower hereby reaffirms all such
obligations and covenants, as hereby amended).

Section 28.     ECP; Keepwell.   

(A)  

Each Loan Party hereby represents and warrants as of the date hereof and at any
time as the Borrower may enter into any Interest Rate Agreement that such Loan
Party is a Qualified ECP Guarantor (as defined in this Subsection 28(A)).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation (as defined
in this Subsection 28(A)), each Loan Party (a) that has total assets exceeding
$10,000,000 at the time of such Swap Obligation or any guaranty of or any
granting of a security interest to secure obligations under such Swap Obligation
becomes effective or (b) that otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act (as
defined in this Subsection 28(A)).

(B)  

Each Loan Party constituting a Qualified ECP Guarantor hereby jointly and
severally and absolutely and irrevocably undertakes to provide and guarantees
such funds or other support to each other Loan Party as may be needed by such
Loan Party from time to time to honor all of its obligations under any Loan
Document including obligations with respect to Swap Obligations that would, in
the absence of the agreement in this Subsection 28(B), otherwise constitute
Excluded Swap Obligations (as defined in this Subsection 28(B)) otherwise
constitute Excluded Swap Obligations as to such other Loan Party (but in each
case, only up to the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Subsection 28(B) or
otherwise under this Agreement or any other Loan Document, as it relates to such
other Loan Parties, voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
guarantees, obligations and undertakings of the Loan Parties constituting
Qualified ECP Guarantors under this Subsection 28(B) shall remain in full force
and effect until all obligations under any Loan Document have been indefeasibly
paid and performed in full and all Commitments have expired or been terminated.
 The Loan Parties intend that this Section 30 constitute, and this Subsection
28(B) shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each other Loan
Party for all purposes of the Commodity Exchange Act.

41

--------------------------------------------------------------------------------









 

“Excluded Swap Obligation” means, with respect to any Loan Party providing a
guaranty of or granting a security interest to secure any Swap Obligation of
another Loan Party, any Swap Obligation if, and to the extent that, all or a
portion of the guaranty of such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such Swap Obligation (or any guaranty thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Subsection 28(B)
and any other “keepwell, support or other agreements” for the benefit of such
Loan Party) at the time the guaranty of or grant of such security interest by
such Loan Party becomes effective with respect to such related Swap Obligation.
 For the avoidance of doubt, if a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or grant of security interest is or becomes illegal.

(C)  

The Loan Parties hereby agree that they will not, and will not permit their
respective Subsidiaries to, engage in, guaranty or grant a security interest to
secure any Swap Obligation if at such time such Loan Party or Subsidiary of a
Loan Party does not constitute an “eligible contract participant” as defined in
the Commodity Exchange Act.

(D)  

The parties hereto agree that any Excluded Swap Obligations of any Loan Party or
other Surety shall be excluded from the secured or guaranteed obligations owing
to CoBank by such Loan Party or other Surety.

(E)  

The parties hereto agree that any payments received from any Loan Party or other
Surety or from any disposition of any collateral provided by such Loan Party or
such other Surety shall not be applied to any obligations that comprise Excluded
Swap Obligations of such Loan Party or Surety.

[Signatures follow on next page.]


42



--------------------------------------------------------------------------------






 

IN WITNESS WHEREOF, the Borrower has caused this Agreement to be executed and
delivered, and CoBank has caused this Agreement to be executed and delivered,
each by its duly authorized officer as of the date first shown above.




NUVERA COMMUNICATIONS, INC.







By: /s/ Bill D. Otis                                                  

Bill D. Otis

President and Chief Executive Officer

 







[Signatures continue on next page.]
 

43



--------------------------------------------------------------------------------










[Signatures continued from previous page.]







COBANK, ACB







By: /s/ Jacqueline Bove                                        

Jacqueline Bove

Managing Director

























[Signatures continue on next page.]
 

44



--------------------------------------------------------------------------------










[Signatures Continued From Previous Page.]

Each of the undersigned hereby acknowledges receipt of a copy of the Second
Amended and Restated Master Loan Agreement, dated as of July 31, 2018, and
agrees to the terms of Section 28.




PEOPLES TELEPHONE COMPANY  

WESTERN TELEPHONE COMPANY  

HUTCHINSON TELEPHONE COMPANY

HUTCHINSON TELECOMMUNICATIONS, INC.  

HUTCHINSON CELLULAR, INC.

TECH TRENDS, INC.

SLEEPY EYE TELEPHONE COMPANY

SCOTT-RICE TELEPHONE CO.,

each as a Guarantor







By: /s/ Bill D. Otis                                                  

  Bill D. Otis

  President and Chief Executive Officer




 

45



--------------------------------------------------------------------------------










Schedule 7(J)

to

Master Loan Agreement

MLA No. RX0583

ENVIRONMENTAL COMPLIANCE


46

--------------------------------------------------------------------------------










Schedule 7(Q)

to

Master Loan Agreement

MLA No. RX0583




SUBSIDIARIES
 

Issuer







Holder

Number of Shares or

Voting

Securities Owned

Percentage of Total Outstanding Shares or
Voting Securities Owned







 







 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47



--------------------------------------------------------------------------------











Schedule 7(S)

to

Master Loan Agreement

MLA No. RX0583

INDEBTEDNESS, LIENS AND CONTINGENT LIABILITIES

 

48

--------------------------------------------------------------------------------







 

Schedule 9(F)

to

Master Loan Agreement

MLA No. RX0583




EXISTING INVESTMENTS




49

--------------------------------------------------------------------------------









Schedule 9(J)

to

Master Loan Agreement

MLA No. RX0583




TRANSACTIONS WITH AFFILIATES

 






Affiliate Name and Nature of Transaction                               

Dollar Amount

 

50

--------------------------------------------------------------------------------








EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE

MLA No. RX0583(A)




THIS COMPLIANCE CERTIFICATE is given by __________________ and _______________,
the [president/chief executive officer and chief financial officer],
respectively, of Nuvera Communications, Inc. (the “Borrower”) pursuant to
Subsection 8(H)(9) of that certain Second Amended and Restated Master Loan
Agreement, dated as of July 31, 2018 (as such agreement may hereafter be
amended, modified or supplemented, the “MLA”), between the Borrower and CoBank,
ACB (“CoBank”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the MLA.

We hereby certify as follows:



1.

We are the [president/chief executive officer or chief financial officer] of the
Borrower, and as such possess the knowledge and authority to certify to the
matters set forth in this Compliance Certificate, and hereby certify that the
matters set forth below are true and accurate to the best of our present
knowledge, information and belief after due inquiry;



2.

Attached hereto as Annex A are the [audited/unaudited] [annual/quarterly]
consolidated [and consolidating] financial statements of the Borrower, for the
fiscal [year/quarter] ended ______________, as required by [Subsection
8(H)(1)/Subsection 8(H)(2)] of the MLA.  Such financial statements were prepared
in accordance with GAAP consistently applied (except, with respect to quarterly
financial statements, for the omission of footnotes and for the effect of normal
year-end audit adjustments, or as otherwise expressly provided in the MLA),
fairly present the condition of the Borrower in all material respects during the
periods covered thereby and as of the dates thereof, and are in a format that
demonstrates any accounting or formatting changes that may be required by
various jurisdictions in which the businesses of the Borrower are conducted (to
the extent not inconsistent with GAAP);



3.

As of the date of such financial statements, the Borrower is in compliance with
the covenants set forth in Subsection 8(I) of the MLA.  Attached hereto as Annex
B are calculations which demonstrate the compliance by the Borrower with such
covenants.  Based on the calculation of the [Total Leverage Ratio] set forth in
Annex B, on the [insert Adjustment Date], the applicable margin shall [be
increased to [____][be decreased to [_____]][remain unchanged]];



4.

The representations and warranties contained in Section 7 of the MLA and in the
other Loan Documents are true and correct in all material aspects of the date of
this Certificate, except as disclosed on Annex C hereto;



5.

We have reviewed the activities of the Loan Parties, and consulted with
appropriate representatives of the Loan Parties and all other parties to the
Loan Documents during the fiscal [year/quarter] ended ______________, and
reviewed the MLA and the other Loan Documents.  As of the date of this
Compliance Certificate, there is no condition, event or act which constitutes a
Potential Default or an Event of Default under the MLA, except as disclosed on
Annex D hereto; and



6.

[Attached as Annex E hereto is a list of all real property purchased or leased
by any Loan Party [not previously disclosed to CoBank in writing][since the date
of the last Compliance Certificate submitted pursuant to the MLA], including a
summary statement of the use, estimated value and legal description of each such
property; and



7.

Attached as Annex F hereto is a list of all deposit and security accounts
acquired or established by any Loan Party since the [not previously disclosed to
CoBank in writing][date of the last Compliance Certificate submitted pursuant to
the MLA], including the name and address of the account provider, account
number, type of account, estimated average daily balance and description and
estimated market value of items in account (if an investment account), for each
such accounts.]



8.

[Attached hereto as Annex E [is a][are] supplement[s] to Annex[es] [A(Pledged
Equity Interests)/D(Copyrights, Copyright Licenses and Applications)/E(Patents,
Patent Licenses, and Applications)/F(Trademarks, Trademark Licenses and
Applications)/G(Domain Names and Domain Name Licenses)/H(Deposit and Securities
Accounts)/I(Commercial Tort Claims)/J(Owned and Leased Real Property)] of the
Pledge and Security Agreement.]

IN WITNESS WHEREOF, we have executed this Compliance Certificate as of
_____________, _____.


 

                                                                               

[president/chief executive officer]

 

__________________________________


[chief financial officer]

__________________________________

51

--------------------------------------------------------------------------------










ANNEX A

Annual (audited) or Quarterly (unaudited)

Financial Statements




52

--------------------------------------------------------------------------------











ANNEX B

Financial Covenant Compliance Worksheet


 

53

--------------------------------------------------------------------------------







COVENANT 8(I)(1)

Total Leverage Ratio

As of the fiscal quarter ended __________, ____________.




 (A)                  Indebtedness  (calculated as of the date of calculation)

the sum of (i) obligations for borrowed money, including the principal amount of
any outstanding Loans, (ii) obligations representing the deferred purchase price
of property or services other than accounts payable arising in connection with
the purchase of goods or services on terms customary in the trade and not
outstanding more than 90 days unless contested in good faith, (iii) obligations,
whether or not assumed, secured by liens or a pledge of or an encumbrance on the
proceeds or production from property now or hereafter owned or acquired,
(iv) obligations which are evidenced by notes, bonds, debentures, acceptances or
other instruments, (v) net termination obligations under Interest Rate
Agreements not hedging Borrower’s interest rate under the Loans, calculated as
of any date of calculation as if such agreements or arrangements were terminated
as of such date, (vi) that portion of any obligation with respect to leases of
real or personal property which is required to be capitalized under GAAP or
which is treated as operating leases under regulations applicable to them but
which otherwise would be required to be capitalized under GAAP, (vii) the net
present value of future extraordinary executive compensation, and
(viii) obligations with respect to principal under guarantees and other
contingent obligations with respect to the payment of money, whether or not due
and payable.  $_____________
 

(B)

EBITDA (Calculated for the then most recently

completed four fiscal quarters)1



1.

the sum of

 



 



(i) consolidated net income or deficit[1]

$_____________

(ii) total interest expense (including non-cash interest)

$_____________

(iii) provision of income taxes or benefits

$_____________

(iv) depreciation expenses

$_____________

(v) amortization expenses

$_____________

(vi) unrealized losses on financial derivatives recognized in accordance with
SFAS No. 133

$_____________

(vii) extraordinary executive compensation

$_____________

Result of (i) plus(ii), (iii), (iv), (v), (vi) and (vii)

$_____________



 

2.

the sum of

    

  

   (i) unrealized gains on financial derivatives recognized in accordance with
SFAS No. 133

   $_____________

   (ii) interest income, dividends and patronage income

   $_____________

   (iii) income from unconsolidated subsidiaries, partnerships and joint
ventures

   $_____________

   Result of (i) plus(ii) and (iii)

   $_____________



3.

Result of 1 – 2 =
EBITDA                                                                                                               
$_____________

                                                    

 

Indebtedness to EBITDA = (A) ÷ (B)(3)

=

:1.00



Compliance:

Yes

No




--------------------------------------------------------------------------------

1 EBITDA shall be adjusted to give effect to any acquisition, sale or other
disposition, directly or through a subsidiary, of any operation or business or
any portion thereof during the period of calculation as if such acdquisition,
sale or other disposition occurred on the first day of such period of
calculation.

2 After taxes and after eliminating any gain or loss on sale of assets or other
extraordinary gain or loss.

 

54

--------------------------------------------------------------------------------









 

COVENANT 8(I)(2)

Equity to Asset Ratio

As of the fiscal quarter ended ______________, __________.

(Calculated for the then most recently completed four quarters)



(A)

Equity




1.

Total assets

$




2.

Total liabilities

$




Result of 1 minus 2:

$






Equity to Assets Ratio  =  ((A)(1) – (A)(2)) ÷ (A)(1)

>







Compliance:

Yes

No


 

55

--------------------------------------------------------------------------------













 

COVENANT 8(I)(3)

Debt Service Coverage Ratio

As of the fiscal quarter ended ______________, __________.

(Calculated for the then most recently completed four fiscal quarters)




(A)      The result of:



1.

EBITDA plus

 $ ____________



2.

Cash interest, dividends and patronage income minus

 $ ____________



3.

Cash income taxes

 $ ____________



Result of 1 plus 2 minus 3:

 $ ____________



(B)

The sum of:



1.

Scheduled principal payments required to be made on Indebtedness (or scheduled
reductions in commitments on lines of credit to the extent such reductions would
cause the repayment of principal amounts then outstanding under such lines) plus
   $  



2.

Cash interest expense

       $_____________

          



Sum of 1 and 2:

                   $_____________

              

 



Debt Service Coverage Ratio = (A) ÷ (B)

=

:1.00



Minimum Debt Service Coverage Ratio

    2.00:1.00




Compliance:

Yes

No
 

56

--------------------------------------------------------------------------------









 

COVENANT 8(I)(4)

Capital Expenditures

As of the fiscal quarter ended ______________, __________.




(A)

Capital Expenditures

 $ _____________




(B)

The sum of:



1.

Maximum Annual Aggregate Capital Expenditures plus



$ 14,500,000



2.

Prior fiscal year capital expenditure carryover amount

$ ____________



Sum of 1 plus 2:

 $ ____________







Compliance:

Yes

No




 

57

--------------------------------------------------------------------------------









 

ANNEX C




Disclosure for Representations and Warranties


 




58

--------------------------------------------------------------------------------









 

ANNEX D




Disclosure of Defaults





59

--------------------------------------------------------------------------------












ANNEX E




[New owned or leased real estate] [UPDATED ANNEXES TO PLEDGE AND SECURITY
AGREEMENT]








60

--------------------------------------------------------------------------------









 

ANNEX F




[New deposit or security accounts]


 




61


